 

Exhibit 10.1

 

Execution Copy

 

CERTAIN INFORMATION IDENTIFIED WITH THE MARK “(***)”, “(***%***)” AND
“(***$***)” HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE SUCH INFORMATION IS BOTH
(I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

OPTION AND LICENSE AGREEMENT

 

by and BETWEEN

 

MEDIMMUNE LIMITED

 

and

 

AEVI GENOMIC MEDICINE, INC.

 





 

 

TABLE OF CONTENTS

 

ARTICLE 1   OPTION 1   1.1. Binding Provisions on the Agreement Effective Date 1
  1.2. Aevi’s Option to Make Entire Agreement Binding 1   1.3. Covenants of
MedImmune 2   1.4. Competition Law Approvals 2 ARTICLE 2   DEFINITIONS 2   2.1.
Definitions 2   2.2. Additional Definitions 11 ARTICLE 3   LICENSES AND
INTELLECTUAL PROPERTY OWNERSHIP 12   3.1. License Grant 12   3.2. Sublicenses 12
  3.3. Ownership of and Rights to Intellectual Property 12   3.4. MedImmune
Covenant to Aevi 13   3.5. No Other Rights 13 ARTICLE 4     TECHNOLOGY TRANSFER
13   4.1. Technology Transfer 13   4.2. Antibody Material and Clinical Material
13   4.3. Cell Line 14   4.4. Disclaimers 14 ARTICLE 5     DEVELOPMENT,
MANUFACTURE AND RELATED DILIGENCE 14   5.1. Development 14   5.2. Specific
Development Responsibilities 15   5.3. Third Parties 15 ARTICLE 6    
COMMERCIALIZATION AND RELATED DILIGENCE 16   6.1. Diligence in Commercialization
16   6.2. Commercialization 16   6.3. Commercial Manufacturing and Supply 16  
6.4. Medical and Scientific Affairs 16

 



-i-

 

 

ARTICLE 7   FINANCIAL PROVISIONS 16   7.1. Licensee Fees 16   7.2. Milestones 18
  7.3. Royalties 19   7.4. Reports and Royalty Payments 19   7.5. Payment
Provisions Generally 19   7.6.  Maintenance of Records; Audits 21 ARTICLE 8    
INTELLECTUAL PROPERTY PROTECTION AND RELATED MATTERS 22   8.1. Filing,
Prosecution and Maintenance of MedImmune Patent Rights 22   8.2. Invalidity or
Unenforceability Defenses or Actions 23   8.3. Enforcement of Patent Rights 23  
8.4. Biosimilar Arrangements 25   8.5. Claimed Infringement of Third Party
Rights 26   8.6. Product Trademarks 27   8.7. Patent Term Extensions in the
Territory 28 ARTICLE 9   CONFIDENTIALITY 28   9.1. Confidential Information 28  
9.2. Required Disclosures 28   9.3. Permitted Disclosures 29   9.4. Public
Announcements and Use of Names 29 ARTICLE 10   TERM AND TERMINATION 29   10.1.
Term 29   10.2. Termination by MedImmune. 30   10.3. Termination by Aevi 30  
10.4. Effects of Termination 31   10.5.  Rights in Bankruptcy 33   10.6. Return
of Confidential Information 34   10.7.  Survival 34 ARTICLE 11    
REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION 34   11.1. Mutual
Representations and Warranties 34   11.2.  MedImmune Representations and
Warranties 35   11.3. Aevi Representations and Warranties 38   11.4. Warranty
Disclaimer 39   11.5. No Consequential Damages 39   11.6.  Indemnification and
Insurance 40

 



-ii-

 

 

ARTICLE 12     MISCELLANEOUS PROVISIONS 41   12.1. Governing Law 41   12.2.
Jurisdiction; Venue; Service of Process 41   12.3. Assignment 42   12.4.
Amendments 42   12.5. Notices 43   12.6. Force Majeure 43   12.7.  Compliance
with Export Regulations 44   12.8. Independent Contractors 44   12.9. Further
Assurances 44   12.10. No Strict Construction 44   12.11. Performance by
Affiliates 44   12.12. Construction 44   12.13.  Headings 45   12.14. No Implied
Waivers; Rights Cumulative 45   12.15. Severability 45   12.16. No Third Party
Beneficiaries 45   12.17. Dispute Resolution 45   12.18. Execution in
Counterparts 45

 

Schedules 

 

Schedule 2.1.46 – MedImmune Know-How

Schedule 2.1.47 – MedImmune Patent Rights

Schedule 4.2 – Antibody Material to be Provided to Aevi

Schedule 4.3 – Cell Line to be Provided to Aevi

  

Exhibits

 

Exhibit A – Press Release

 

-iii-

 



 

 

OPTION AND LICENSE AGREEMENT

 

This Option and License Agreement (this “Agreement”) dated the 6th day of August
2019 (the “Agreement Effective Date”) is by and between MedImmune Limited, a
company organized under the laws of England and Wales “MedImmune”), and Aevi
Genomic Medicine, Inc., a Delaware corporation (“Aevi”). MedImmune and Aevi may
each be referred to herein individually as a “Party” and collectively as the
“Parties.”

 

INTRODUCTION

 

WHEREAS, MedImmune owns or otherwise controls certain intellectual property
relating to MEDI2338, a fully human anti-IL-18 monoclonal antibody;

 

WHEREAS, Aevi is a pharmaceutical company with a focus on developing and
commercializing products for the treatment of various diseases; and

 

WHEREAS, Aevi is interested in developing and commercializing products that
contain MEDI2338 on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

 

Article 1
OPTION

 

1.1.         Binding Provisions on the Agreement Effective Date. Upon the
Agreement Effective Date, only Article 1, Article 2, and Article 9 through
Article 12 shall be binding on, and in full force and effect between, the
Parties.

 

1.2.         Aevi’s Option to Make Entire Agreement Binding. At Aevi’s option,
all Articles of this Agreement shall immediately become binding on, and in full
force and effect between, the Parties upon Aevi giving MedImmune written notice
of its exercise of such option (the “Election Notice”) no later than 5:00 PM
Eastern Time on the date that is (***) after the Agreement Effective Date (the
“Deadline”); provided that Aevi may not exercise such option before the first
date on which (a) Aevi has closed a transaction or series of transactions
pursuant to which Aevi issues and sells shares of Common Stock and/or securities
exercisable or convertible into Common Stock from which Aevi receives at least
(***) (***$***) of gross proceeds and (b) the Competition Law Approvals have
been received. The Parties may agree to extend the Deadline by a maximum of
(***) successive (***) periods (with each (***) period agreed being the
“Extended Deadline”); provided, however, that (i) if all Competition Law
Approvals sought by the Parties have not been obtained by the Deadline (or the
first Extended Deadline, as the case may be), each Extended Deadline shall be
automatically effective and (ii) except as set forth in the preceding clause
(i), in no event shall either Party be obligated to agree to any Extended
Deadline. The date of Aevi’s Election Notice is referred to in this Agreement as
the “License Effective Date.”

 



 

 

 

1.3.         Covenants of MedImmune. During the Term, MedImmune shall not enter
into any negotiations, option, license or other agreement with any Third Party
regarding the evaluation, development, license, sale, transfer, disposition or
commercialization of any of the MedImmune Intellectual Property or the Molecule
in the Field.

 

1.4.         Competition Law Approvals.

 

1.4.1.      Filing. No later than five (5) Business Days after the Agreement
Effective Date, the Parties shall agree as to whether Competition Law Approvals
should be sought in any jurisdiction. With respect to each jurisdiction from
which the Parties agree to seek Competition Law Approvals, each Party shall file
or cause to be filed all necessary requests for Competition Law Approvals to the
relevant Governmental Entity. Each Party shall respond as promptly as
practicable to any inquiries or requests received from any Governmental Entity
for additional information or documentation and, subject to the proviso in
Section 1.4.2, use Commercially Reasonable Efforts to cause the waiting periods
under the applicable Competition Laws to terminate or expire at the earliest
possible date after the date of filing. Each Party shall be responsible for its
own legal fees in connection with the preparation of its portion of the
notifications required under the applicable Competition Laws, and each Party
shall be responsible for fifty percent (50%) of any filing fees of both Parties
with respect thereto.

 

1.4.2.      Cooperation. The Parties shall cooperate with each other to obtain
the mutually agreed Competition Law Approvals as promptly as practicable
following the Agreement Effective Date; provided, however, in no event shall
either Party or any of its Affiliates be required (in order to obtain any such
Competition Law Approval) to (a) divest or hold separate any of its or their
respective businesses, product lines or assets or (b) take or agree to take any
other action or agree to any limitation with respect to any of its or their
respective businesses, product lines or assets.

 

Article 2
DEFINITIONS

 

2.1.         Definitions. When used in this Agreement, each of the following
terms shall have the following meanings:

 

2.1.1.      “Accounting Standards” means with respect to a Party, as applicable,
(a) United States generally accepted accounting principles (“GAAP”) or (b)
International Financial Reporting Standards, in each case consistently applied.

 

2.1.2.      “Aevi Improvements” means any and all Improvements to the MedImmune
Intellectual Property, Aevi Patent Rights or Aevi Know-How created, conceived or
reduced to practice by Aevi, or its Affiliates, agents, or sublicensees or by
Third Parties acting on Aevi’s or its Affiliates’, agents’, or sublicensees’
behalf, while performing activities under this Agreement.

 

2.1.3.      “Aevi Intellectual Property” means Aevi Know-How, Aevi Patent Rights
and Aevi Improvements.

 



 -2- 

 

 

2.1.4.      “Aevi Know-How” means Know-How that (a) is owned by Aevi or any of
its Affiliates during the Term, and (b) is entirely related to the Molecule or a
Product, and (c) is reasonably necessary or useful in connection with the
Development, Manufacture, use or Commercialization of the Molecule or a Product
in the Field.

 

2.1.5.      “Aevi Patent Rights” means any Patent Rights claiming any
composition or method of making or method of use of the Molecule or a Product
that (a) are owned by Aevi or any of its Affiliates during the Term, and (b) are
entirely related to the Molecule or a Product, and (c) are reasonably necessary
or useful in connection with the Development, Manufacture, use or
Commercialization of the Molecule or a Product in the Field.

 

2.1.6.      “Affiliate” means, with respect to any Person, any other Person
which controls, is controlled by, or is under common control with such Person as
of or after the Agreement Effective Date. A Person shall be regarded as in
control of another entity if it owns or controls fifty percent (50%) or more of
the equity securities of the subject entity entitled to vote in the election of
directors (or, in the case of an entity that is not a corporation, for the
election of the corresponding managing authority) or has the power to control
the management and policies of the subject entity, whether through ownership,
contract or otherwise.

 

2.1.7.      “Annual Net Sales” means the combined Net Sales for all Products in
the Territory within a Contract Year.

 

2.1.8.      “Applicable Law” means, with respect to a country in the Territory,
the laws, rules and regulations, including any rules, regulations, guidelines or
other requirements of the Regulatory Authorities applicable to the Development,
Manufacturing or Commercialization of Products, that may be in effect from time
to time in such country.

 

2.1.9.      “Bankruptcy Code” means Title 11, United States Code, as amended, or
analogous provisions of Applicable Law outside the United States.

 

2.1.10.    “Biosimilar” means, with respect to a reference brand biologic
product and a particular jurisdiction, a biologic product: (a) that is highly
similar to such reference brand biologic product notwithstanding minor
differences in clinically inactive components; (b) has no clinically meaningful
differences from such reference brand biologic product in terms of safety,
purity and potency; and (c) for which a Biosimilar Application is approved by
the relevant Regulatory Authority of such jurisdiction.

 

2.1.11.    “Biosimilar Application” means a Regulatory Approval Application for
a product claimed to be biosimilar or interchangeable to any Product, or
otherwise relying on the approval of such Product, in each case in accordance
with Applicable Law in the jurisdiction in which the product is sought to be
marketed and sold.

 

2.1.12.    “BLA” means a Biologics License Application filed with FDA or the
equivalent thereof filed with any other Regulatory Authority.

 

2.1.13.    “Blocking Patent” means any Patent Rights owned or controlled by a
Third Party that are infringed or are reasonably likely to be infringed by the
manufacture, use, offer for sale, sale or import of the Molecule or the Molecule
that is a part of a Product in the Field in the Territory.

 



 -3- 

 

 

2.1.14.    “Business Day” means a day on which banking institutions in New York,
New York are open for business.

 

2.1.15.    “Change of Control” means, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party which results in the stockholders
or equity holders of such Party not owning at least fifty percent (50%) of the
combined voting power of the surviving entity immediately after such merger or
consolidation, or (b) except in the case of a bona fide equity or debt
financings, whether private or public, in which a Party issues new shares of its
capital stock or securities convertible into shares of such Party, a transaction
or series of related transactions in which a Third Party, together with its
Affiliates, becomes the beneficial owner of fifty percent (50%) or more of the
combined voting power of the outstanding securities of such Party, or (c) the
sale or other transfer to a Third Party of all or substantially all of such
Party’s business to which the subject matter of this Agreement relates.

 

2.1.16.    “CMC” means chemistry, manufacturing and controls.

 

2.1.17.    “Combination Product” means a Product that is comprised of or
contains the Molecule as an active ingredient together with one (1) or more
other active ingredients and is sold either as a fixed dose/unit or as separate
doses/units.

 

2.1.18.    “Commercialization” means any and all activities constituting using,
marketing, promoting, distributing, offering for sale, selling and importing a
Product in the Field in the Territory and shall include, but not be limited to,
promotion, as well as activities required to fulfill ongoing post-approval
regulatory obligations, including adverse event reporting and sales force
training. When used as a verb, “Commercialize” means to engage in
Commercialization.

 

2.1.19.    “Commercially Reasonable Efforts” means a measure of effort
consistent with Applicable Law and industry standards and practices followed by
pharmaceutical companies in the United States of similar size and resources as
Aevi and its Affiliates in total with respect to their pharmaceutical products
of a similar value, stage, development, life cycle, and commercial potential,
taking into consideration safety and efficacy, development costs, the
anticipated prescription label and all other relevant factors, including,
without limitation, the nature of the Product and the clinical setting in which
it is expected to be used.

 

2.1.20.    “Common Stock” means Aevi’s common stock, par value $0.0001 per
share.

 

2.1.21.    “Competition Law Approvals” means all consents and approvals of, and
declarations and filings with, Governmental Entities, and all applicable waiting
periods (and any extensions thereof), required pursuant to applicable
Competition Laws in order for MedImmune to lawfully grant to Aevi the licenses
under the MedImmune Intellectual Property contemplated by this Agreement.

 

2.1.22.    “Competition Laws” means HSR and all rules and regulations issued
thereunder and any similar laws, rules and regulations of any foreign
jurisdiction that may require the consent and/or approval of, or declaration or
filings with, a Governmental Entity in order for MedImmune to lawfully grant to
Aevi the licenses under the MedImmune Intellectual Property contemplated by this
Agreement.

 



 -4- 

 

 

2.1.23.    “Confidential Information” means, with respect to each Party,
proprietary data or information that belong in whole or in part to such Party,
its Affiliates or sublicensees, including, without limitation, (a) all MedImmune
Intellectual Property, MedImmune Excluded IP, and Aevi Intellectual Property,
(b) any information designated as Confidential Information of such Party
hereunder, in all cases that, if disclosed in writing, is marked with the words
“Confidential,” “Proprietary” or words of similar import, and if disclosed
orally or visually, is described in reasonable detail in a written notice sent
by the Disclosing Party to the Receiving Party within thirty (30) days of the
oral or visual disclosure requesting that such information be treated as
Confidential Information hereunder and (c) all information that a reasonable
person would understand to be confidential or proprietary in nature, whether or
not marked as such.

 

2.1.24.    “Confidentiality Agreement” means the Mutual Confidentiality
Agreement dated March 3, 2017 between MedImmune and Aevi.

 

2.1.25.    “Contract Quarters” means the successive three (3) month periods in
each Contract Year ending on March 31, June 30, September 30 or December 31.

 

2.1.26.    “Contract Year” means the twelve (12) month period beginning on
January 1 and ending on December 31 of each calendar year, provided, however,
that the first Contract Year shall be the period of time beginning on the
License Effective Date and ending on December 31 of that year. Each Contract
Year, except the first Contract Year, shall be divided into four (4) Contract
Quarters.

 

2.1.27.    “Control” or “Controlled” means with respect to any (a) material,
item of information, method, data or other Know-How, or (b) intellectual
property right, the possession (whether by ownership or license, other than
pursuant to this Agreement) by a Party or its Affiliates of the ability to grant
to the other Party access and/or a license as provided herein under such item or
right without violating any Third Party rights thereto or the terms of any
agreement or other arrangement with any Third Party existing before or after the
License Effective Date.

 

2.1.28.    “Development” means all pre-clinical, clinical, CMC and regulatory
activities with respect to a Product in the Field in a given country in the
Territory from the License Effective Date until Regulatory Approval of such
Product in such country is obtained for the indication under study. When used as
a verb, “Develop” means to engage in Development.

 

2.1.29.    “EU5” means France, Germany, Italy, Spain and the United Kingdom.

 

2.1.30.    “Executive Officers” means the Chief Executive Officer and President
of Aevi (or an executive of Aevi designated by such person(s)) and the Executive
Director and Chief Executive Officer of AstraZeneca plc (or an executive of
AstraZeneca plc or MedImmune designated by such Chief Executive Officer).

 



 -5- 

 

 

2.1.31.    “FD&C Act” means the U.S. Federal Food, Drug, and Cosmetic Act, as
amended from time to time (21 U.S.C. Section 301 et seq.), together with any
rules and regulations promulgated thereunder.

 

2.1.32.    “FDA” means the United States Food and Drug Administration, or a
successor agency in the United States with responsibilities comparable to those
of the United States Food and Drug Administration.

 

2.1.33.    “Field” means all indications and uses in human health.

 

2.1.34.    “First Commercial Sale” means, with respect to a given Product in a
country in the Territory, the first commercial sale in an arms-length
transaction of such Product to a Third Party by or on behalf of Aevi, its
Affiliate or its sublicensee in such country following receipt of the applicable
Regulatory Approval of such Product to Commercialize such Product in such
country.

 

2.1.35.    “Governmental Entity” means any applicable supra-national, federal,
national, regional, state, provincial, or local regulatory agencies,
departments, bureaus, commissions, councils, or other government entities with
jurisdiction to review the substantive impact of deals on competition, including
Federal Trade Commission of the United States and the United States Department
of Justice.

 

2.1.36.    “Hatch-Waxman Act” means the U.S. Drug Price Competition and Patent
Term Restoration Act, as amended from time to time.

 

2.1.37.    “HSR” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

 

2.1.38.    “Improvements” means any and all ideas, information, Know-How, data
research results, writings, inventions, discoveries, modifications,
enhancements, derivatives, new uses, developments, techniques, materials,
compounds, products, designs, processes or other technology or intellectual
property, whether or not patentable or copyrightable, and all Patent Rights and
other intellectual property rights in any of the foregoing.

 

2.1.39.    “IND” means an Investigational New Drug Application, as defined in
the FD&C Act, or similar application or submission that is required to be filed
with any Regulatory Authority before beginning clinical testing of the Molecule
or a Product in human subjects.

 

2.1.40.    “Indirect Taxes” means value added, sales, consumption, goods and
services taxes or other similar taxes required by Applicable Law to be disclosed
as a separate item on the relevant invoice.

 

2.1.41.    “Initiation” means the administration of the first dose of a Product
to a human being in a POC Study or a Phase 2b/3 Clinical Trial, as applicable,
for which Aevi or one of its Related Parties is the sponsor.

 

2.1.42.    “Know-How” means any non-public, proprietary invention, discovery,
process, method, composition, formula, procedure, protocol, technique, result of
experimentation or testing, information, data, trade secret, material, drawings,
illustrations or other artwork, technology or other know-how, whether or not
patentable or copyrightable.

 



 -6- 

 

 

2.1.43.    “Manufacturing” means, as applicable, all activities associated with
the production, manufacture, processing, filling, finishing, packaging,
labeling, shipping, and storage of the Molecule or Products, including process
and formulation development, process validation, stability testing,
manufacturing scale-up, pre-clinical, clinical and commercial manufacture and
analytical development, product characterization, quality assurance and quality
control, whether such activities are conducted by a Party, its Affiliates or a
Third Party contractor of such Party. When used as a verb, “Manufacture” means
to engage in Manufacturing.

 

2.1.44.   “MedImmune Excluded IP” means certain patents and know-how relating to
MedImmune’s Manufacturing and trade secrets including proprietary media and feed
information related to the Molecule.

 

2.1.45.     “MedImmune Intellectual Property” means MedImmune Know-How and
MedImmune Patent Rights, collectively.

 

2.1.46.    “MedImmune Know-How” means the Know-How listed on Schedule 2.1.46 and
the MedImmune Documentation.

 

2.1.47.    “MedImmune Patent Rights” means the Patent Rights listed on Schedule
2.1.47.

 

2.1.48.    “Molecule” means the fully human anti-IL-18 monoclonal antibody known
at MedImmune as MEDI2338.

 

2.1.49.    “Net Sales” means, with respect to a Product for any period, the
gross amount billed or invoiced by Aevi, its Affiliates or its or their
sublicensees (including distributors of authorized generic versions of the
Product(s)) to Third Parties for the sale of a Product (the “Invoiced Sales”),
less deductions for:

 

(a)                normal and customary trade, quantity and prompt settlement
discounts (including chargebacks and allowances) actually allowed;

 

(b)               amounts repaid or credited by reason of rejection, return or
recall of goods, rebates or bona fide price reductions;

 

(c)                freight, postage, shipping and insurance expenses to the
extent that such items are included in the gross amount invoiced;

 

 

(d)               customs and excise duties and other taxes or duties related to
the sales to the extent that such items are included in the gross amount
invoiced;

 

(e)                rebates and similar payments made with respect to sales paid
for by any governmental or regulatory authority such as, by way of illustration
and not in limitation of the Parties’ rights hereunder, Federal or state
Medicaid, Medicare or similar state program or equivalent foreign governmental
program;

 



 -7- 

 

 

(f)                the portion of administrative fees paid during the relevant
time period to group purchasing organizations or pharmaceutical benefit managers
relating to such Product;

 

(g)               any actual bad debt expense recorded in accordance with the
Accounting Standards from customers related to sales of a Product, such bad debt
not to exceed (***) (***%***) of the total Invoiced Sales less the deductions
set forth above in 2.1.44 (a) to (f). If any bad debt is subsequently recovered,
it shall be included as Net Sales.

 

Any of the deductions listed above that involves a payment by Aevi, its
Affiliates or its or their sublicensees shall be taken as a deduction in the
Contract Quarter in which the payment is accrued by such entity. For purposes of
determining Net Sales, a Product shall be deemed to be sold when invoiced and a
“sale” shall not include transfers or dispositions of such Product for
pre-clinical or clinical purposes or as samples, in each case, without charge.
Aevi’s, its Affiliates’ or its or their sublicensees’ transfer of any Product to
an Affiliate or sublicensee shall not result in any Net Sales, unless such
Product is consumed or administered by such Affiliate or sublicensee in the
course of its commercial activities. With respect to any Product that is
consumed or administered by Aevi or its Affiliates or its or their sublicensees,
Net Sales shall include any amount billed or invoiced with respect to such
consumption or administration, including any services provided in connection
therewith.

 

In the event that a Product is sold in any country in the form of a Combination
Product, Net Sales of such Combination Product shall be adjusted by multiplying
actual Net Sales of such Combination Product in such country calculated pursuant
to the foregoing definition of “Net Sales” by the fraction A/(A+B), where A is
the average invoice price in such country of any Product that contains the same
Molecule as such Combination Product as its sole active ingredient(s), if sold
separately in such country and B is the average invoice price in such country of
each product that contains active ingredient(s) other than the Molecule(s)
contained in such Combination Product as its sole active ingredient(s), if sold
separately in such country; provided that the invoice price in a country for
each Product that contains only the Molecule and each product that contains
solely active ingredient(s) other than the Molecule(s) included in the
Combination Product shall be for a quantity comparable to that used in such
Combination Product and of substantially the same class, purity and potency. If
either such Product that contains the Molecule(s) as its sole active ingredient
or a product that contains an active ingredient (other than the Product) in the
Combination Product as its sole active ingredient(s) is not sold separately in a
particular country, the Parties shall negotiate in good faith a reasonable
adjustment to Net Sales in such country that takes into account the medical
contribution to the Combination Product of and all other factors reasonably
relevant to the relative value of, the Molecule(s), on the one hand and all of
the other active ingredient(s), collectively, on the other hand. In the case of
pharmacy incentive programs, hospital performance incentive programs,
chargebacks, disease management programs, similar programs or discounts on
portfolio product offerings, all rebates, discounts and other forms of
reimbursements shall be allocated among products on the basis on which such
rebates, discounts and other forms of reimbursements were actually granted or,
if such basis cannot be determined, in accordance with Aevi’s, its Affiliates’
or its or their sublicensees’ existing allocation method; provided that any such
allocation to a Product shall be (i) done in accordance with Applicable Law,
including any price reporting laws, rules and regulations and (ii) subject to
clause (i), in no event no greater than a pro rata allocation, such that the
portion of each of foregoing rebates, discounts and other forms of
reimbursements shall not be included as deductions from Invoiced Sales hereunder
in any amount greater than the proportion of the number of units of such Product
sold by Aevi, its Affiliates or its or their sublicensees to Third Parties
hereunder compared to the number of units of all the products sold by Aevi, such
Affiliates and such sublicensees to Third Parties to which such foregoing
rebate, discount or other form of reimbursement, as applicable, are granted
Subject to the above, Net Sales shall be calculated in accordance with the
standard internal policies and procedures of Aevi, its Affiliates or its or
their sublicensees, which must be in accordance with the Accounting Standards.

 



 -8- 

 

 

2.1.50.  “Patent Rights” means all patents (including all reissues, extensions,
substitutions, confirmations, re-registrations, re-examinations, revivals or
revalidations, supplementary protection certificates and patents of addition)
and patent applications (including all provisional applications, continuations,
continuations-in-part and divisions).

 

2.1.51.  “Person” means any natural person, corporation, firm, business trust,
joint venture, association, organization, company, partnership or other business
entity, or any government, or any agency or political subdivisions thereof.

 

2.1.52.  “Phase 2b/3 Clinical Trial” means a human clinical trial of a Product
in the United States that is designed to evaluate both dosing requirements and
the effectiveness of the Product for a particular indication in patients with
the disease or condition under study, as described under 21 C.F.R. §312.21 (as
hereafter modified or amended).

 

2.1.53.  “PHS Act” means the Public Health Services Act (Title 42, U.S.C.,
Chapter 6A). As used herein the PHS Act will refer, more specifically, to 42 USC
§ 262, which governs the regulation of biological products.

 

2.1.54.  “POC Study” means a human clinical trial of a Product in the United
States that is designed to preliminarily evaluate safety, tolerability, and
short term efficacy of the Molecule or a Product for a particular indication in
patients with the disease or condition under study.

 

2.1.55.  “Product” means a product containing the Molecule, alone or in
combination with one or more other active pharmaceutical ingredients.

 

2.1.56.  “Product Trademarks” means the trademark(s), service mark(s),
accompanying logos, trade dress and/or indicia of origin used in connection with
the distribution, marketing, promotion and Commercialization of any Product in a
country in the Territory. For purposes of clarity, the term Product Trademark(s)
shall not include the corporate names and logos of either Party or their
Affiliates, or sublicensee(s).

 

2.1.57.  “Regulatory Approval” means the approval of the applicable Regulatory
Authority necessary for the testing, commercial manufacture, distribution,
marketing, promotion, offer for sale, use, import, export and sale of a Product
in a country in the Territory, including, where required, separate pricing
and/or reimbursement approvals.

 



 -9- 

 

 

2.1.58.  “Regulatory Approval Application” means an application submitted to the
appropriate Regulatory Authority seeking Regulatory Approval of a Product in a
country in the Territory, including, without limitation, INDs and BLAs.

 

2.1.59.  “Regulatory Authority” means any applicable supranational, national,
regional, state or local regulatory agency, department, bureau, commission,
council or other government entity involved in granting of Regulatory Approval
for a Product in a jurisdiction within the Territory, including, without
limitation, the FDA.

 

2.1.60.  “Regulatory Exclusivity” means, with respect to a Product, that Third
Parties are prevented from legally developing, manufacturing or commercializing
a product that could compete with such Product in a country, either through data
exclusivity rights, orphan drug designation, or such other rights conferred by a
Regulatory Authority in such country, other than through Patent Rights.

 

2.1.61.  “Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Regulatory
Approvals and/or other filings made to, received from or otherwise conducted
with a Regulatory Authority that are necessary in order to Develop, Manufacture,
or Commercialize any Product in a country in the Territory.

 

2.1.62.  “Related Party” means Aevi’s Affiliates and permitted sublicensees.

 

2.1.63.  “Royalty Term” means, on a country-by-country basis, the period of time
commencing on the date of the First Commercial Sale of the first Product in such
country and extending until the later of (a) (***) from the date of the First
Commercial Sale of such Product in such country; (b) the expiration in such
country of the last Valid Claim of the last to expire MedImmune Patent Rights or
(c) expiration of Regulatory Exclusivity in such country.

 

2.1.64.  “Territory” means worldwide.

 

2.1.65.  “Third Party” means any Person other than a Party or any of its
Affiliates.

 

2.1.66.  “Valid Claim” means any claim in an issued and unexpired patent within
the MedImmune Patent Rights which has not been disclaimed, abandoned, revoked,
or held unenforceable, unpatentable or invalid by a governmental agency or
competent court.

 



 -10- 

 

 

2.2.          Additional Definitions. The following terms have the meanings set
forth in the corresponding Sections of this Agreement:

 

Defined Term  Section Reference “Accredited Investor”  11.2.7 “Action”  12.2.1
“Aevi”  Preamble “Aevi Indemnitees”  11.6.2 “Agreement”  Preamble “Agreement
Effective Date”  Preamble “Antibody Material”  4.2 “Anti-Bribery Laws”  11.1.5
“Audited Party”  7.6.2 “Blocking Patent Claims”  8.5.3(a) “BPCIA”  8.4.2
“Breaching Party”  10.2.1 “Cell Line”  4.3 “Clinical Material”  4.2 “CMO” 
10.4.1 “Common Stock”  7.1.2 “Deadline”  1.2 “Development Progress Notice” 
5.1.2 “Date of Notice”  10.2.1 “Disclosing Party”  9.1 “Election Notice”  1.2
“First BLA”  7.2 “First MAA”  7.2 “embodiments of intellectual property”  10.5
“Indemnitee”  11.6.3 “Indication”  5.1.3 “Infringement Claim”  8.5.1
“Infringement Defense Costs”  8.5.3(d) “IP”  10.5 “License Effective Date”  1.2
“Losses”  11.6.1 “MedImmune Documentation”  4.1 “MedImmune Indemnitees”  11.6.1
“MedImmune”  Preamble “Milestone Event”  7.2 “Milestone Payment”  7.2 “Party” 
Preamble “Parties”  Preamble “Patent Challenge”  8.2.2 “Product Candidate” 
5.1.3 “Public Filings”  11.2.8 “Receiving Party”  9.1 “SEC”  7.1.3 “Section
351(k) Applicant”  8.4.1 “Securities Act”  7.1.3 “Shares”  7.1.2 “Term”  10.1
“Third Party Claim”  11.6.1

 



 -11- 

 

 

Article 3
LICENSES AND INTELLECTUAL PROPERTY OWNERSHIP

 

3.1.          License Grant. Subject to the terms and conditions of this
Agreement, MedImmune hereby grants Aevi an exclusive (even as to MedImmune)
worldwide license, with the right to sublicense as provided in Section 3.2, the
MedImmune Intellectual Property to Develop, have Developed, Manufacture, have
Manufactured, Commercialize and have Commercialized the Molecule and Products in
the Field in the Territory.

 

3.2.          Sublicenses.

 

3.2.1.      Right to Sublicense. Aevi may sublicense the rights granted to it
under Section 3.1 to one or more of its Affiliates or Third Parties at any time.
Aevi shall remain responsible for the performance of its sublicensees under this
Agreement, including for all payments due hereunder, whether or not such
payments are made by Aevi, its Affiliates or its sublicensees. Aevi shall notify
MedImmune of any sublicense within five (5) Business Days of the grant of the
sublicense.

 

3.2.2.      Terms. Each sublicense granted by Aevi under this Agreement shall be
subject and subordinate to the terms and conditions of this Agreement and shall
contain terms and conditions consistent with those in this Agreement including,
in the case of agreements with any commercializing sublicensee the following
provisions: (a) a requirement that such sublicensee submit applicable sales or
other reports consistent with those required hereunder; (b) an audit requirement
similar to the requirement set forth in Section 7.6; and (c) a requirement that
such sublicensee comply with the confidentiality and non-use provisions of
Article 9 with respect to both Parties’ Confidential Information.
Notwithstanding any sublicense, Aevi shall remain at all times fully liable for
its obligations under this Agreement.

 

3.2.3.      Effect of Termination on Sublicenses. If this Agreement terminates
for any reason, Aevi shall use its Commercially Reasonable Efforts to assign to
MedImmune or its designee and MedImmune shall use Commercially Reasonable
Efforts to assume Aevi’s rights, obligations, and interest under and in any
agreement it has with a sublicensee from the effective date of such termination;
provided, however, that such sublicensee is not in breach of its sublicense
agreement and such sublicensee agrees to comply with all of the terms of this
Agreement to the extent applicable from the rights originally sublicensed to it
by Aevi; and provided, further, that: (a) MedImmune shall not be liable for, and
shall be indemnified and held harmless by Aevi against, any and all liability of
Aevi arising under the sublicense agreement prior to the effective date of such
termination; and (b) Aevi shall not be liable for, and shall be indemnified and
held harmless by MedImmune against, any and all liability arising under the
sublicense agreement on or after the effective date of such termination.

 

3.3.          Ownership of and Rights to Intellectual Property.

 

3.3.1.      Aevi Intellectual Property. Aevi is and shall remain the sole owner
of the Aevi Intellectual Property.

 



 -12- 

 

 

 

3.3.2.      MedImmune Intellectual Property. MedImmune is and shall remain the
sole owner of the MedImmune Intellectual Property.

 

3.4.          MedImmune Covenant to Aevi. MedImmune covenants not to sue Aevi,
its Affiliates, its sublicensees and the respective successors and assigns of
each of the foregoing for infringement (whether direct, contributory, inducement
or otherwise) of any Patent Rights Controlled by any of MedImmune or its
Affiliates (including the Patent Rights within the MedImmune Excluded IP)
arising out of the Development, Manufacture or Commercialization of the Molecule
or a Product by or on behalf of Aevi, its Affiliates, its sublicensees and the
respective successors and assigns during the Term. MedImmune shall cause its
Affiliates and its and its Affiliates’ respective licensees, sublicensees,
successors and assigns to comply with the foregoing sentence as if each of them
were MedImmune.

 

3.5.          No Other Rights. Except as otherwise expressly provided in this
Agreement, under no circumstances shall a Party, as a result of this Agreement,
obtain any ownership interest or other right in any, Know-How or Patent Rights
of the other Party, including items Controlled or developed by the other Party,
or provided by the other Party to the receiving Party at any time pursuant to
this Agreement. For avoidance of doubt, the license granted under Section 3.1
does not include rights to MedImmune Intellectual Property related to any
molecules that are not the Molecule, and MedImmune or its Affiliates are not
subject to any exclusivity limitations for molecules targeting IL-18 that are
not the Molecule.

 

Article 4
TECHNOLOGY TRANSFER

 

4.1.          Technology Transfer. To the extent not previously provided to Aevi
as of the License Effective Date, MedImmune shall provide to Aevi copies of all
documentation that: (a) Aevi reasonably requests; (b) MedImmune is able to
readily locate; and (c) is reasonably necessary to support Aevi’s Regulatory
Approval Applications (“MedImmune Documentation”) as well as all MedImmune
Know-How; provided the foregoing shall not be construed so as to require
MedImmune to provide any MedImmune Excluded IP. With respect to MedImmune
Documentation provided to Aevi under this Section 4.1, MedImmune may invoice
Aevi at the rate of (***$***) per hour for the time spent locating and preparing
such MedImmune Documentation for transfer to Aevi, and Aevi shall pay such
invoice within thirty (30) days after receipt of the MedImmune Documentation and
MedImmune’s invoice. Aevi acknowledges that due to MedImmune’s inactivity with
the Molecule there may be very limited or no further MedImmune Documentation
which MedImmune is able to provide or readily locate. There shall be no further
technology transfer assistance provided to Aevi by MedImmune or any of its
Affiliates with respect to requests made by Aevi (***) after the License
Effective Date except that at Aevi’s request, MedImmune shall provide Regulatory
Authorities with access to MedImmune Excluded IP if necessary for Aevi to
receive approval of a Regulatory Approval Application.

 

4.2.          Antibody Material and Clinical Material. Promptly after the
request of Aevi, but no sooner than the License Effective Date and no later than
two (2) months after the License Effective Date, MedImmune or its designee shall
deliver to Aevi or its designee the quantities of the Molecule in the form set
forth on Schedule 4.2 (the “Antibody Material”) and any remaining clinical
material of the Molecule in the possession of MedImmune (if any) (“Clinical
Material”) at no charge to Aevi other than packing and transportation. Such
delivery shall be FCA (Incoterms 2010) MedImmune’s place of shipment. Aevi shall
pay MedImmune’s invoice for packing and transportation costs within thirty (30)
days after receipt of the Antibody Material and MedImmune’s invoice. Within
sixty (60) days of the License Effective Date the Parties will negotiate and
enter into a quality assurance agreement. For clarity, Aevi acknowledges and
agrees that MedImmune shall be under no obligation to manufacture any additional
Antibody Material.

 



 -13- 

 

 

4.3.          Cell Line. Promptly after the request of Aevi, but no sooner than
the License Effective Date and no later than two (2) months after the License
Effective Date, MedImmune or its designee shall deliver to Aevi or its designee
the quantity of frozen vials of the cell line used to express the Molecule
(“Cell Line”) set forth on Schedule 4.3 at no charge to Aevi other than packing
and transportation. Such delivery shall be FCA (Incoterms 2010) MedImmune’s
place of shipment. Aevi shall pay MedImmune’s invoice for packing and
transportation costs within thirty (30) days after receipt of the Cell Line and
MedImmune’s invoice. For clarity, Aevi acknowledges and agrees that MedImmune
shall be under no obligation to provide any additional quantities of the Cell
Line.

 

4.4.          Disclaimers. EXCEPT FOR THE IMPLIED WARRANTY OF TITLE, MEDIMMUNE
PROVIDES THE ANTIBODY MATERIAL, CLINICAL MATERIAL AND CELL LINE “AS-IS”, AND
MEDIMMUNE DISCLAIMS ANY AND ALL IMPLIED WARRANTIES (OTHER THAN THE IMPLIED
WARRANTY OF TITLE) CONCERNING THE ANTIBODY MATERIAL, CLINICAL MATERIAL AND CELL
LINE INCLUDING WARRANTIES CONCERNING THE QUALITY, CONDITION, EFFICACY, SAFETY OR
UTILITY OF THE ANTIBODY MATERIAL, CLINICAL MATERIAL AND THE CELL LINE INCLUDING
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT. For the avoidance of doubt, except as otherwise provided in
this Agreement, Aevi has no liability to MedImmune for any loss or casualty of
the Antibody Material, Clinical Material and/or Cell Line or obligation to
reimburse MedImmune for any such loss or casualty or Aevi’s use of quantities of
the Antibody Material, Clinical Material and/or Cell Line and MedImmune has no
liability for any claims, losses or casualty arising from Aevi’s use of the
Antibody Material, Clinical Material, and/or the Cell Line.

 

Article 5
DEVELOPMENT, MANUFACTURE AND RELATED DILIGENCE

 

5.1.          Development.

 

5.1.1.      Responsibility. Aevi is solely responsible for all Development and
regulatory activities, and the expenses related thereto, with respect to the
Development of the Molecule and the Product(s) in the Field in the Territory.

 

5.1.2.      POC Studies. Aevi shall conduct one or more POC Studies in one or
more indications selected by Aevi using the Antibody Material, as requalified by
Aevi at its sole cost and expense. Within thirty (30) days after completion of
each POC Study, Aevi shall notify Medimmune in writing as to whether Aevi plans
to progress a Product into further clinical Development in the indication that
was the subject of the just completed POC Study (each, a “Development Progress
Notice”) or conduct another POC Study for another indication.

 



 -14- 

 

 

5.1.3.      Diligence in Development. With respect to each Product that is the
subject of a Development Progress Notice (each, a “Product Candidate”) and its
related indication (each, an “Indication”), Aevi shall use Commercially
Reasonable Efforts to Develop such Product Candidate in such Indication for
Commercialization in the United States, the EU5 and Canada. Aevi shall provide
MedImmune a written update regarding Aevi’s development activities hereunder
with respect to the licensed Molecule upon MedImmune’s reasonable request,

 

5.2.          Specific Development Responsibilities.

 

5.2.1.      Clinical Development. Without limiting Aevi’s obligations under
Section 5.1.3, with respect to each Product Candidate and Indication, Aevi shall
develop, a clinical development strategy for the United States, the EU5 and
Canada.

 

5.2.2.      Manufacturing. Aevi is solely responsible for the Manufacture of the
Molecule and each Product Candidate in the Field in the Territory for clinical
Development purposes. To the extent not included in the MedImmune Know-How, Aevi
is solely responsible for generating necessary CMC data on the Molecule and each
Product Candidate for regulatory filings, including any Regulatory Approval
Application.

 

5.2.3.      Regulatory Strategy. Without limiting Aevi’s obligations under
Section 5.1.3, with respect to each Product Candidate and Indication, Aevi shall
develop a regulatory strategy for the countries in the United States, the EU5
and Canada, including the strategy for preparation and submission of the
required IND and clinical protocols thereunder and, if Development is
successful, a BLA for the Product Candidate in the applicable Indication. With
respect to each Product Candidate and Product, Aevi and its Related Parties are
solely responsible for all interactions and communications with Regulatory
Authorities including, without limitation, in relation to INDs, BLAs, label
development, advisory committee meetings or their equivalent (if applicable) and
negotiation with Regulatory Authorities regarding post-approval
requirements/commitments.

 

5.2.4.      Regulatory Approvals. All Regulatory Approval Applications and
Regulatory Approvals shall be owned by Aevi or its Related Party.

 

5.2.5.      Records. Aevi shall maintain written scientific records of
Development in reasonable detail consistent with Aevi's record keeping for its
other products.

 

5.3.          Third Parties. Aevi and its Related Parties shall be entitled to
utilize the services of Third Parties, including Third Party contract research
organizations and service providers to perform their respective Development
activities; provided, however, that Aevi shall remain at all times fully liable
for its responsibilities under this Agreement. Any agreement with a Third Party
to perform Aevi’s Development obligations under this Agreement shall be
consistent with Aevi’s obligations under this Agreement including
confidentiality and non-use provisions which are no less stringent than those
set forth in Article 9.

 



 -15- 

 

 

Article 6
COMMERCIALIZATION AND RELATED DILIGENCE

 

6.1.          Diligence in Commercialization. With respect to each Product that
receives Regulatory Approval in the United States, the EU5 or Canada Aevi,
through itself and its Related Parties, shall use Commercially Reasonable
Efforts to Commercialize such Product in the applicable Indication in such
country.

 

6.2.          Commercialization. Aevi is solely responsible for all, and, as
between MedImmune and Aevi, shall record all top line revenues in connection
with, Commercialization activities relating to Products in the Field in the
Territory.

 

6.3.          Commercial Manufacturing and Supply. Aevi is solely responsible
for the Manufacture of the Molecule and each Product for commercial purposes in
the Field in the Territory.

 

6.4.          Medical and Scientific Affairs. Aevi is solely responsible for
medical and scientific affairs and programs, including professional symposia and
other educational activities with respect to each Product in the Field in the
Territory. Aevi shall have the exclusive right to respond to all questions or
requests for information about the Products made by any medical professionals or
any other Person in Field in the Territory.

 

Article 7
FINANCIAL PROVISIONS

 

7.1.          Licensee Fees.

 

7.1.1.      Cash Payment. Within five (5) Business Days following the License
Effective Date, Aevi shall pay MedImmune an amount equal to (***) (***$***) by
wire transfer of immediately available and cleared funds pursuant to wire
transfer instructions provided by MedImmune in writing.

 

7.1.2.      Issuance of Aevi Common Stock. Within five (5) Business Days
following the License Effective Date, Aevi shall issue to MedImmune shares of
fully-paid and non-assessable Common Stock, in an amount calculated by dividing
(i) (***) (***$***) by (ii) the average of the closing price per share of Common
Stock for each of the (***) trading days ending on the License Effective Date,
as reported by the Nasdaq Stock Market (the “Shares”) (or if the Common Stock is
not then traded on the Nasdaq Stock Market, then as reported by the national
securities exchange, over-the-counter market or other securities trading
platform on which the Common Stock is then listed or traded and for which
transactions in the Common Stock are regularly reported); provided that if the
issuance of the Shares would result in MedImmune owning greater than 19.9% of
Aevi’s then issued and outstanding Common Stock (after giving effect to the
issuance of, and including, the Shares), then MedImmune shall receive shares of
Common Stock such that MedImmune would own shares of Common Stock not in excess
of 19.9% of the then issued and outstanding shares of Common Stock, with the
balance of the Shares otherwise payable hereunder to be paid by Aevi in cash.

 



 -16- 

 

 

7.1.3.      Registration of Shares. At its sole expense, Aevi shall prepare and
file with the Securities and Exchange Commission (the “SEC”) a resale
registration statement on Form S-3 under the Securities Act of 1933, as amended
(the “Securities Act”) (it being agreed that such registration statement shall
be a registration statement filed for an offering to be made on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act (or any successor
rule), including any post-effective amendment thereto, if then available to
Aevi, and if Form S-3 is not then available to Aevi, such resale registration
statement shall be on Form S-1 or any similar or successor form under the
Securities Act (the registration statement filed pursuant to this Section 7.1.3
being referred to as the “Registration Statement”)) for the resale of all or
part of the Shares. Aevi shall file the Registration Statement as promptly as
practicable following the License Effective Date, but in no event later than the
thirtieth (30th) calendar day following the License Effective Date provided,
however, that if such date is not a Business Day or is such other day that the
SEC is closed for business, the date by which such Registration Statement shall
be filed shall be extended to the next Business Day on which the SEC is open for
business. Such registration statement shall be in the form of a customary resale
registration statement and shall include a plan of distribution permitting
MedImmune to sell the Shares by any method legally available (including direct
sales to purchasers, a sale to or through brokers, dealers or agents, a sale
over the internet, block sales, derivative transactions with third parties,
sales in connection with short sales and other hedging transactions). Aevi shall
afford MedImmune reasonable opportunity to review and provide comments on a
draft of the Registration Statement prior to filing. After the filing of the
Registration Statement, Aevi shall use Commercially Reasonable Efforts to cause
the Registration Statement to be declared effective by the SEC staff as soon as
practicable, but in no event later than the sixtieth (60th) calendar day
following the License Effective Date (or the ninetieth (90th) calendar day
following the License Effective Date in the event of a full review by the SEC);
provided, however, that if Aevi is notified by the SEC that the Registration
Statement will not be reviewed or is no longer subject to further review and
comments, the date by which such Registration Statement shall be declared
effective by the SEC staff shall be the fifth (5th) Business Day following the
date on which Aevi is so notified if such date precedes the dates otherwise
required above; provided, further, that if any such date is not a Business Day
or is such other day that the SEC is closed for business, the date by which such
Registration Statement shall be declared effective by the SEC staff shall be
extended to the next Business Day on which the SEC is open for business.
Thereafter, Aevi shall use Commercially Reasonable Efforts to keep such
Registration Statement continuously effective, including by filing any necessary
post-effective amendments to such Registration Statement or a new registration
statement until the earlier of (a) the date on which all of the Shares have been
sold, either pursuant to such Registration Statement or any successor
registration statement filed under the Securities Act, (but in no event prior to
the applicable period referred to in Section 4(a)(3) of the Securities Act and
Rule 174 thereunder) or pursuant to Rule 144 or other exemption from
registration under the Securities Act, (b) such time as none of the Shares are
outstanding, and (c) such time as all Shares owned by MedImmune are able to be
sold by MedImmune without restriction as to volume or manner of sale pursuant to
Rule 144 under the Securities Act; provided that, in the case of clause (c),
Aevi has delivered an opinion of counsel reasonably satisfactory to the transfer
agent for the Common Stock to such effect. Aevi shall use Commercially
Reasonable Efforts to cooperate with MedImmune in any sales of Shares pursuant
to the Registration Statement, and shall amend or supplement the Registration
Statement or prospectus relating to such Registration Statement as may be
reasonably requested by MedImmune, or as may be necessary to keep such
Registration Statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all Shares, for so long as
MedImmune owns any Shares. Further, Aevi shall file all reports required to be
filed by it under the Securities Exchange Act of 1934, as amended, (the
“Exchange Act”) and the SEC’s rules and regulations thereunder, and will take
such further action as MedImmune may reasonably request, to the extent required
to enable MedImmune to sell Shares without registration under the Securities Act
in accordance with Rule 144. Aevi shall use Commercially Reasonable Efforts to
cause the Shares to be listed on the Nasdaq Global Market or such other national
securities exchange on which the Common Stock is then listed. For the avoidance
of doubt, Aevi will not be deemed to have breached its obligation to use
Commercially Reasonable Efforts to cause the Shares to be listed on the Nasdaq
Global Market in the event that its Common Stock is delisted from the Nasdaq
Global Market.

 



 -17- 

 

 

7.2.          Milestones. In consideration of the license granted to Aevi
pursuant to Section 3.1, Aevi shall make the following one time milestone
payments to MedImmune (each, a “Milestone Payment”) no later than thirty (30)
days after the end of the Contract Quarter in which Aevi or any of its Related
Parties achieve the corresponding milestone event (each, a “Milestone Event”):

 

Development Milestone  Payment (***)  (***$***) (***)  (***$***) (***) 
(***$***) (***)  (***$***) (***)  (***$***) Total Development Milestones 
(***$***)

 

 

Sales Related Milestones  Payment Annual Net Sales ≥ (***$***)  (***$***) Annual
Net Sales ≥ (***$***)  (***$***) Annual Net Sales ≥ (***$***)  (***$***) Annual
Net Sales ≥ (***$***)  (***$***) Total Sales Related Milestones  (***$***)

 

Once Aevi has made any particular Milestone Payment under this Section 7.2, Aevi
shall not be obligated to make any payment under this Section 7.2 with respect
to the re-occurrence of the same Milestone Event, whether or not such
re-occurrence is with respect to a different or the same Product.

 



 -18- 

 

 

7.3.          Royalties.

 

7.3.1.      Full Royalty Rate. Aevi shall pay MedImmune royalties as a
percentage of aggregate Annual Net Sales generated in each country of sale of
the Products in the Territory during the period in which a Valid Claim or
Regulatory Exclusivity exists in such country at the applicable rates set forth
below:

 

Increment of Annual Net Sales  Royalty Rate Less than (***$***)  (***%***) ≥
(***$***)  (***%***)

 

7.3.2.      Reduced Royalty Rate. Aevi shall pay MedImmune royalties as a
percentage of aggregate Annual Net Sales generated in each country of sale of
the Products in the Territory during the period in which no Valid Claim or
Regulatory Exclusivity exists in such country or in which a Biosimilar is
commercialized in such country at (***%***) of the rates set forth in the table
in Section 7.3.1.

 

7.3.3.      Expiration of Royalty. The obligation to pay royalty under Section
7.3 shall expire on a country-by-country basis upon the expiration of the
Royalty Term in such country.

 

7.4.          Reports and Royalty Payments. Within sixty (60) days after the end
of each Contract Quarter commencing in the Contract Quarter immediately
following the Contract Quarter in which there was the First Commercial Sale of
any Product, Aevi shall deliver to MedImmune a report setting forth for the
previous Contract Quarter the following information on a Product-by- Product
basis: (a) the gross sales and Net Sales of each Product, (b) the number of
units sold by Aevi and its Related Parties, (c) the royalty due hereunder, (d)
the applicable exchange rate as determined pursuant to Section 7.5.5; and (e)
the calculation of any true-up required with respect Net Sales reported and
payments made in connection with prior Contract Quarter(s). The total royalty
due to MedImmune for the sale of Products during such Contract Quarter shall be
remitted at the time such report is made.

 

7.5.          Payment Provisions Generally.

 

7.5.1.      Taxes and Withholding. All amounts payable under this Agreement
shall be paid free and clear of any and all taxes, except for any withholding
taxes required by Applicable Law. Except as provided in this Section 7.5, each
Party shall be solely responsible for paying any and all taxes (other than
withholding taxes required by Applicable Law to be deducted from payments and
remitted by the other Party) levied on account of, or measured in whole or in
part by reference to, any payments it receives. Each Party shall deduct or
withhold from the payments any taxes that it is required by Applicable Law to
deduct or withhold. Notwithstanding the foregoing, if a Party is entitled under
any applicable tax treaty to a reduction of rate of, or the elimination of,
applicable withholding tax, it may deliver to the other Party or the appropriate
governmental authority (with the assistance of the other Party to the extent
that this is reasonably required and is requested in writing) the prescribed
forms necessary to reduce the applicable rate of withholding or to relieve such
Party of its obligation to withhold such tax and that Party shall apply the
reduced rate of withholding or dispense with withholding, as the case may be;
provided that a Party has received evidence of the other Party’s delivery of all
applicable forms (and, if necessary, its receipt of appropriate governmental
authorization) at least fifteen (15) days prior to the time the payments are
due. If, in accordance with the foregoing, a Party withholds any amount, it
shall make timely payment to the proper taxing authority of the withheld amount
and send to the other Party proof of such payment within ten (10) days following
such payment.

 



 -19- 

 

 

7.5.2.      Gross Up. If the paying Party transfers (whether by way of legal or
equitable assignment, declaration of trust, novation or otherwise) the benefit
in whole or in part of this Agreement or, after the Agreement Effective Date,
changes its tax residence or the permanent establishment to which the rights
under the Agreement are allocated and. a payment under this Agreement is subject
to withholding tax where the payment would not have been subject to withholding
tax or would have been subject to a lower rate of withholding tax in the absence
of such transfer, change in tax residence or permanent establishment, then the
paying Party or its assignee (as the case may be) shall be obliged to pay to the
recipient such sum as will after such deduction or withholding has been made
leave the recipient with the same amount as it would have been entitled to
receive had no transfer, change in tax residence or permanent establishment
taken place.

 

7.5.3.      Anti-Tax Evasion. (a) Each of Aevi and MedImmune represents,
warrants and undertakes that it nor its Affiliates shall commit a UK tax evasion
facilitation offence under section 45(5) of the UK Criminal Finances Act 2017 in
connection with or attributable to this Agreement or the transactions
contemplated hereby, (b) each Party shall promptly report to the other Party any
apparent breach of Section 7.5.3(a) and shall (i) answer, in reasonable detail,
any written or oral inquiry from the other Party related to its and its
Affiliates compliance with Section 7.5.3(a), (ii) facilitate the interview of
employees of such Party by the other Party (or any agent of such Party) at any
reasonable time specified by the inquiring Party related to such Party’s
compliance with Section 7.5.3(a) and (iii) co-operate with the inquiring Party
and/or any governmental authority in relation to any investigation relating to
the matters referred to in Section 7.5.3(a), in all cases, as reasonably
required to enable that other Party to comply with its undertaking in Section
7.5.3(a).

 

7.5.4.      Indirect Taxes. Notwithstanding anything to the contrary contained
in this Section 7.5.4 or elsewhere in this Agreement, the following shall apply
with respect to Indirect Taxes. All payments are stated exclusive of Indirect
Taxes. If any Indirect Taxes are chargeable in respect of any payments, the
payer shall pay such Indirect Taxes as the applicable rate in respect of any
such payments, following the receipt, where applicable, of an Indirect Taxes
invoice issued in the appropriate form by the payee in respect of those payments
to which such Indirect Taxes relate. The Parties shall issue invoices for all
goods and services supplied under this Agreement consistent with Indirect Tax
requirements, and to the extent any invoice is not initially issued in an
appropriate form, the parties shall cooperate to provide such information or
assistance as may be necessary to enable the issuance of such invoice consistent
with Indirect Tax requirements. MedImmune acknowledges that based on current
Applicable Law, MedImmune does not intend to invoice Aevi for value added taxes
in respect of the transactions effected by this Agreement.

 

7.5.5.      Payment and Currency Exchange. All amounts payable and calculations
hereunder shall be in United States dollars and shall be paid by bank wire
transfer in immediately available and cleared funds to such bank account as may
be designated in writing by MedImmune from time to time. Whenever for the
purposes of calculating royalties payable under this Agreement, conversion from
any foreign currency will be required, all amounts will first be calculated in
the currency in which the activity was paid or sale was recorded and then
converted into United States dollars equivalent using its, its Affiliates or
sublicensee’s, as applicable, standard conversion methodology consistent with
the relevant applicable Accounting Standards. All payments will be
non-refundable and not creditable once received by MedImmune except for any
applicable accounting true-ups.

 



 -20- 

 

 

7.5.6.      Overdue Payments. If any payment due to either Party under this
Agreement is not paid when due, then such paying Party shall pay interest
thereon (before and after any judgment) at an annual rate (but with interest
compounding on a daily basis) of nine hundred (900) basis points above the U.S.
effective federal funds rate, as adjusted each Business Day and published by the
Federal Reserve Bank of New York through its website
(https://apps.newyorkfed,org/markets/autorates/fed%20funds) (or in the event
that U.S. effective federal funds rate is no longer an applicable reference
rate, such reasonably equivalent alternative as may be selected by MedImmune in
its reasonable discretion), such interest to run from the date on which payment
of such sum became due until payment thereof in full together with such
interest. Notwithstanding the previous sentence, the payable interest rate shall
never be less than nine hundred (900) basis points.

 

7.6.          Maintenance of Records; Audits.

 

7.6.1.      Record-Keeping. Aevi shall keep, and shall cause its Related Parties
to keep, books and accounts of record in connection with the sale of Products
and in sufficient detail to permit accurate determination of all figures
necessary for verification of royalties to be paid hereunder. Aevi shall
maintain, and shall cause its Related Parties to maintain, such records for a
period of at least three (3) years after the end of the Contract Year in which
they were generated.

 

7.6.2.      Audits. Upon thirty (30) days’ prior written notice from MedImmune,
Aevi or any of its Related Parties receiving the written notice (the “Audited
Party”) shall permit an independent certified public accounting firm of
nationally recognized standing selected by MedImmune and reasonably acceptable
to the Audited Party, to examine, at MedImmune’s sole expense, the relevant
books and records of the Audited Party and its Affiliates as may be reasonably
necessary to verify the amounts reported in accordance with Section 7.4 and the
payment of royalties hereunder. An examination by MedImmune under this Section
7.6.2 shall occur not more than once in any Contract Year and shall be limited
to the pertinent books and records for any Contract Year ended not more than two
(2) years before the date of the request. The accounting firm shall be provided
access to such books and records at the Audited Party’s facility(ies) where such
books and records are normally kept and such examination shall be conducted
during the Audited Party’s normal business hours. The Audited Party may require
the accounting firm to sign a standard non-disclosure agreement before providing
the accounting firm access to the Audited Party’s facilities or records. Upon
completion of the audit, the accounting firm shall provide Aevi, MedImmune and
the Audited Party a written report disclosing any discrepancies in the reports
submitted by the Audited Party or, as applicable, the royalties paid, and in
each case, the specific details concerning any discrepancies. No other
information pertaining to the Audited Party’s books and records shall be
provided to MedImmune.

 



 -21- 

 

 

7.6.3.      Underpayments/Overpayments. If such accounting firm correctly
concludes (such conclusion subject to the dispute resolution procedures set
forth in Section 12.17) that additional royalties were due to MedImmune, Aevi
shall, if applicable, pay to MedImmune the additional royalties within sixty
(60) days after the date Aevi receives such accountant’s written report so
correctly concluding (unless disputed in good faith hereunder). If such
underpayment exceeds ten percent (***%***) of the royalties that were to be paid
for all audited periods, Aevi also shall reimburse MedImmune for all
out-of-pocket expenses incurred in conducting the audit. If such accounting firm
correctly concludes that Aevi overpaid royalties to MedImmune, then MedImmune
shall refund such overpayments to Aevi, within sixty (60) days after the date
MedImmune receives such accountant’s report so correctly concluding.

 

7.6.4.      Confidentiality. All financial information of an Audited Party that
is subject to review under this Section 7.6 shall be deemed to be Confidential
Information of such Audited Party subject to the provisions of Article 9, and
MedImmune shall not disclose such Confidential Information to any Third Party or
use such Confidential Information for any purpose other than verifying payments
to be made by Aevi to MedImmune hereunder.

 

Article 8
INTELLECTUAL PROPERTY PROTECTION AND RELATED MATTERS

 

8.1.          Filing, Prosecution and Maintenance of MedImmune Patent Rights.

 

8.1.1.      Responsibility. Subject to Section 8.1.4, Aevi through counsel to
Aevi but reasonably acceptable to MedImmune shall have primary responsibility
for and control over the prosecution and maintenance of the MedImmune Patent
Rights throughout the Territory in MedImmune’s name, all at Aevi’s sole cost and
expense.

 

8.1.2.      Information Sharing; Comment. Aevi shall keep MedImmune reasonably
informed of patent prosecution activities concerning the MedImmune Patent Rights
in the Territory and provide MedImmune with copies of material correspondence
(including, but not limited to, applications, office actions, responses, etc.)
relating to prosecution of the MedImmune Patent Rights. MedImmune may provide
comments and suggestions with respect to any material actions to be taken by
Aevi, and Aevi shall reasonably consider all comments, suggestions and
prosecution actions recommended by MedImmune.

 

8.1.3.      Common Interest. All information exchanged between the Parties
regarding preparation, filing, prosecution or maintenance of the MedImmune
Patent Rights shall be deemed Confidential Information. In addition, the Parties
acknowledge and agree that, with regard to such preparation, filing, prosecution
and maintenance of the MedImmune Patent Rights, the interests of the Parties are
to obtain the strongest patent protection possible, and as such, are aligned and
are legal in nature. The Parties agree and acknowledge that they have not
waived, and nothing in this Agreement constitutes a waiver of, any legal
privilege concerning the MedImmune Patent Rights, including, without limitation,
privilege under the common interest doctrine and similar or related doctrines.
To be clear, all information exchanged between counsel to each of the Parties
regarding the preparation, filing, prosecution or maintenance of the MedImmune
Patent Rights shall be deemed Confidential Information and subject to the common
interest doctrine.

 



 -22- 

 

 

8.1.4.      Election Not to Continue Prosecution; Abandonment. If Aevi elects
not to continue the prosecution or maintenance of a MedImmune Patent Right in
the Territory, then (a) Aevi shall so notify MedImmune promptly in writing of
its intention in good time to enable MedImmune to meet any deadlines by which an
action must be taken to establish or preserve any such rights in such patent in
the Territory and (b) MedImmune shall have the right, but not the obligation, to
file for, or continue to prosecute, maintain or enforce, or otherwise pursue
such MedImmune Patent Rights in the Territory, and Aevi shall cooperate with
MedImmune in regards thereto.

 

8.1.5.      Cooperation. MedImmune shall reasonably cooperate (a) if necessary
and appropriate, with Aevi in gaining patent term extensions and the like
wherever applicable to MedImmune Patent Rights; and (b) Aevi’s prosecution and
maintenance of the MedImmune Patent Rights; both (a) and (b) at Aevi’s sole cost
and expense.

 

8.2.          Invalidity or Unenforceability Defenses or Actions.

 

8.2.1.      Notices. Each Party shall promptly notify the other Party in writing
of any alleged or threatened assertion of invalidity or unenforceability of any
of the MedImmune Patent Rights by a Third Party of which such Party becomes
aware.

 

8.2.2.      Response. In the event that a Third Party challenges any of the
MedImmune Patent Rights, regardless of the name or procedure including, without
limitation, opposition, validity challenge, interference, re-examination,
reissue, derivation, supplemental examination, post-grant review, inter-parties
review, negotiation, claim, declaratory judgment action or counterclaim or
affirmative defense in an infringement suit brought under Section 8.3 (each, a
“Patent Challenge”), Aevi shall have the first right, but not the obligation,
to: (a) defend and prosecute the Patent Challenge in its own name, at its own
expense (provided that such expenses shall be treated as Infringement Defense
Costs), and on its own behalf; (b) to the extent applicable to the Patent
Challenge, ultimately enjoin infringement and collect for its use, damages,
profits, and awards of whatever nature recoverable for such infringement; and
(c) settle the Patent Challenge; provided, however, that MedImmune shall have
the second right, but not the obligation, to take such actions at its own
expense and in its own name with respect to a Patent Challenge if Aevi chooses
not to defend and prosecute such Patent Challenge. MedImmune shall join any such
Patent Challenge if necessary to avoid dismissal of the Patent Challenge. In all
cases, Aevi agrees to keep MedImmune reasonably apprised of the status and
progress of the Patent Challenge.

 

8.3.          Enforcement of Patent Rights.

 

8.3.1.      Notification. Each Party shall promptly report in writing to the
other Party during the Term any (a) known or suspected infringement of any
MedImmune Patent Rights or (b) unauthorized use or misappropriation of any
Confidential Information, including MedImmune Intellectual Property, by a Third
Party of which it becomes aware, and shall provide the other Party with all
available evidence supporting such infringement or unauthorized use or
misappropriation.

 



 -23- 

 

 

8.3.2.      Rights to Enforce. In respect of Products in the Field in the
Territory, Aevi shall have the first right, but not the obligation, to take any
reasonable measures it deems appropriate to stop infringing activities in the
Field in the Territory, including (a) initiating or prosecuting an infringement
or other appropriate suit or action against, and (b) settling or ceasing any
such infringement action or other suit, including, but not limited to, granting
adequate rights and licenses necessary for continuing such activities in the
Territory to any Third Party who at any time has infringed, or is suspected of
infringing, any MedImmune Patent Rights, or of using without proper
authorization any MedImmune Know-How claiming or relating to the Molecule or
Products. In the event that Aevi elects not to take action pursuant to this
Section 8.3.2, Aevi shall so notify MedImmune in writing of its intention within
ninety (90) days after Aevi’s notice of such infringement activities, or within
such shorter time as is necessary to enable MedImmune to meet any deadlines by
which an action must be taken to establish or preserve any enforcement rights.
Thereafter, the Parties shall consult with one another in an effort to determine
whether a reasonably prudent licensee would institute litigation to enforce the
MedImmune Intellectual Property in question in light of all relevant business
and economic factors (including, but not limited to, the projected cost of such
litigation, the likelihood of success on the merits, the probable amount of any
damage award, the prospects for satisfaction of any judgment against the alleged
infringer, the possibility of counterclaims against the Parties or likely Patent
Challenges, the impact of any possible adverse outcome on the Parties and the
effect any publicity might have on the Parties’ respective reputations and
goodwill). If, after such process, it is unanimously determined that a suit
should be filed and Aevi does not file suit or commence settlement negotiations
forthwith against the infringer, then MedImmune shall have the right, at its own
expense, to enforce the MedImmune Intellectual Property in question on behalf of
itself and Aevi and MedImmune shall have the right, but not the obligation, to
take any such reasonable measures to stop such infringing activities by such
alleged infringer.

 

8.3.3.      Procedures; Expenses and Recoveries. The Party having the right to
initiate any infringement suit under Section 8.3.2 shall have the sole and
exclusive right to select counsel for any such suit and shall pay all expenses
of the suit, including attorneys’ fees and court costs and reimbursement of the
other Party’s reasonable out-of-pocket expenses in rendering assistance
requested by the initiating Party. If required under Applicable Law in order for
the initiating Party to initiate and/or maintain such suit, or if either Party
is unable to initiate or prosecute such suit solely in its own name, in each
case, the other Party shall join as a party to the suit and shall execute and
cause its Affiliates to execute all documents necessary for the initiating Party
to initiate litigation to prosecute and maintain such action. In addition, at
the initiating Party’s request, the other Party shall provide reasonable
assistance to the initiating Party in connection with an infringement suit at no
charge to the initiating Party except for reimbursement by the initiating Party
for reasonable out-of-pocket expenses incurred in rendering such assistance. The
non-initiating Party shall have the right to participate and be represented in
any such suit by its own counsel at its own expense. If the Parties obtain from
a Third Party, in connection with such suit, any damages, license fees,
royalties or other compensation (including any amount received in settlement of
such litigation), such amounts shall be allocated as follows:

 



 -24- 

 

 

(a)               in all cases, first to reimburse the initiating Party for all
expenses of the suit, including attorneys’ fees and disbursements, court costs
and other litigation expenses, and then to reimburse the other Party for its
reasonable attorneys’ fees and disbursements, court costs and other litigation
expenses; and

 

(b)               if Aevi is the initiating Party, any of the remaining amount
that relates to the Molecule or Product shall be treated as if it were Net Sales
of Aevi, with MedImmune receiving a royalty on such remaining amount pursuant to
the terms of Section 7.3, and the balance being retained by Aevi; and

 

(c)               if MedImmune is the initiating Party, MedImmune shall pay Aevi
an amount equal to (i) the balance of any damages, license fees, royalties or
other compensation (including any amount received in settlement of such
litigation) following the deductions set forth in Section 8.3.3(a) multiplied by
(ii) a fraction, the numerator of which is the reasonable attorneys’ fees and
disbursements, court costs and other litigation expenses incurred by Aevi in
connection with such suit and the denominator of which is the reasonable
attorneys’ fees and disbursements, court costs and other litigation expenses
incurred by Aevi and MedImmune in connection with such suit.

 

8.4.          Biosimilar Arrangements.

 

8.4.1.      Notice of Third Party Applications. In the event of a dispute or
potential dispute that has not ripened into a demand, claim or suit of the type
described in Section 8.2, the same principles governing control of the
resolution of the dispute, consent to settlements of the dispute, and
implementation of the settlement of the dispute (including sharing in and
allocating the payment or receipt of damages, license fees, royalties and other
compensation) will apply. Notwithstanding anything herein to the contrary,
within three (3) years after Regulatory Approval is achieved with respect to a
BLA for a Product in the United States (or such shorter time as the Parties
agree in the case of a Product in the United States that does not earn reference
product exclusivity under the PHS Act), the Parties shall consult as to
potential strategies with respect to unexpired Patent Rights Controlled by
either Party that potentially could be asserted if an unlicensed person engaged
in the making, using, offering to sell, selling, or importing into the United
States of a product described in a Biosimilar Application filed by a Third Party
applicant (a “Section 351(k) Applicant”).

 

8.4.2.      Cooperation and Enforcement. If Aevi, as the reference product
sponsor of the Product within the meaning of section 351(l)(1)(A) of the PHS
Act, receives notice of a Biosimilar Application filed by a Section 351(k)
Applicant that references such Licensed Product and related manufacturing
information in accordance with section 351(l)(2)(A) of the PHS Act or receives a
notice of commercial marketing in accordance with section 351(l)(8)(A) of the
PHS Act, then Aevi shall provide notice to MedImmune, and the Parties shall
discuss and MedImmune shall reasonably cooperate with Aevi in determining Aevi’s
course of action with regard to (a) engaging in the information exchange
provisions of the Biologics Price Competition and Innovation Act of 2009,
Section 351(k) of the Public Health Service Act, as may be amended,
supplemented, or replaced (the “BPCIA”), including providing a list of patents
that relate to the relevant Product, (b) engaging in the patent resolution
provisions of the BPCIA, and (c) determining which patents will be the subject
of immediate patent infringement action under section 351(l)(6) of the BPCIA. In
the event that the Parties do not agree with respect to the exercise of any such
rights, Aevi shall make the final determination with respect thereto, including
without limitation with respect to (a), (b) and (c) above provided, however,
that MedImmune’s obligation shall be to reasonably cooperate with Aevi, and Aevi
shall bear all out-of-pocket costs and expenses in connection with the exercise
of any such rights or actions. If any patent litigation commences with respect
to a Biosimilar Application filed by a Section 351(k) Applicant that references
such Product, then the provisions of Section 8.3 shall thereafter apply as if
such Section 351(k) Applicant were an infringer or suspected infringer.

 



 -25- 

 

 

8.5.          Claimed Infringement of Third Party Rights.

 

8.5.1.      Notice. In the event that a Third Party at any time provides written
notice of a claim to, or brings an action, suit or proceeding against, any
Party, or any of such Party’s respective Affiliates or sublicensees, claiming
infringement of its Patent Rights (including with respect to a Blocking Patent)
or unauthorized use or misappropriation of its Know-How, based upon an assertion
or claim arising out of the Development, Manufacture or Commercialization of the
Molecule or a Product in the Territory (“Infringement Claim”), such Party shall
promptly notify the other Party of the Infringement Claim or the commencement of
such action, suit or proceeding, enclosing a copy of the Infringement Claim and
all papers served.

 

8.5.2.      Primary Right to Defend. Aevi shall have the first right, but not
the obligation, to defend all Infringement Claims brought in the Territory
against either Party or any of its Affiliates or sublicensees arising out of the
Development, Manufacture or Commercialization of the Molecule or a Product in
the Territory; provided that the foregoing shall not be construed to require
Aevi to defend MedImmune against a breach of MedImmune’s representations and
warranties set forth herein.

 

8.5.3.      Procedure.

 

(a)               To the extent that (i) the Infringement Claim, whether in the
form of an assertion by a Third Party or a filed litigation (or other formal
dispute resolution procedure), directly relates to a Blocking Patent or (ii) a
Blocking Patent is identified (a “Blocking Patent Claim”), Aevi shall have the
first right to control any negotiations and discussions with the Third Party to
resolve the Blocking Patent Claim in the Territory by acquiring a license under
the Blocking Patent. For the avoidance of doubt, if MedImmune acquires any
rights to any Blocking Patent in the Territory, such rights shall be considered
MedImmune Intellectual Property subject to the license granted to Aevi in
Section 3.1. If Aevi is unable to resolve the Blocking Patent Claim by acquiring
a license under the Blocking Patent on terms that are commercially reasonable to
Aevi, in Aevi’s discretion, then MedImmune may negotiate a license with the
Third Party under the Blocking Patent in the Territory in the Field. Any expense
incurred by Aevi in connection with obtaining rights under or to a Blocking
Patent including any ongoing royalties or milestone payments shall be offset
against any royalties or other payments payable under this Agreement as
Infringement Defense Costs under Section 8.5.3(d).

 



-26-

 

 

(b)               Aevi shall have the first right to control any negotiations
and discussions with the Third Party to resolve the Infringement Claim in the
Territory by acquiring a license under the relevant Patents and Know-How. If
Aevi is unable to resolve the Infringement Claim by acquiring a license under
the relevant Patent Rights or Know-How on terms that are commercially reasonable
to Aevi, in Aevi’s discretion and if the Infringement Claim has not been brought
via litigation or other formal dispute resolution procedure, then MedImmune may
negotiate a license with the Third Party under the Patent Rights or Know-How in
the Territory in the Field. For the avoidance of doubt, if MedImmune acquires
any rights to any Patent Rights or Know-How in the Territory, such rights shall
be considered MedImmune Intellectual Property subject to the license granted to
Aevi in Section 3.1. Any expense incurred by Aevi in connection with obtaining
rights under or to Patent Rights or Know-How to resolve an Infringement Claim
shall be offset against any royalties or other payments payable thereunder as
Infringement Defense Costs under Section 8.5.3(d).

 

(c)               Aevi shall have the sole and exclusive right to select counsel
to defend any Infringement Claim brought via litigation or other formal dispute
resolution procedure; provided that it shall consult with MedImmune with respect
to selection of counsel for such defense. Aevi shall keep MedImmune informed,
and shall from time to time consult with MedImmune regarding the status of any
such claims and shall provide MedImmune with copies of all material documents
filed in, and all material written communications relating to, any suit brought
in connection with such claims. MedImmune shall also have the right to
participate and be represented in any such claim or related suit, at its own
expense. Aevi shall not settle any Infringement Claims that would adversely
impact any of the MedImmune Patent Rights (such as invalidation of or narrowing
the scope of any claim of any of the MedImmune Patent Rights) or purport to
impose any obligations on MedImmune, without obtaining the prior written consent
of MedImmune or its Affiliate, as applicable, which consent shall not be
unreasonably withheld.

 

(d)               Except to the extent MedImmune owes an indemnification
obligation to Aevi under this Agreement, all litigation costs and expenses
incurred by Aevi in connection with Infringement Claims or Patent Challenges,
and all damages and settlement payments, including any ongoing royalties or
milestone payments negotiated by Aevi under Sections 8.2.2, 8.5.3(a) or
8.5.3(b), payable by Aevi to the Third Party in respect of Infringement Claims
or Patent Challenges (“Infringement Defense Costs”) shall be borne by Aevi;
provided that: (i) Aevi may deduct Infringement Defense Costs as incurred
against the royalties and Milestone Payment that become payable to MedImmune
under Sections 7.2 and 7.3; but (ii) no quarterly payment of royalties or any
milestone payment shall be reduced by more than (***) (***%***) of the amount
otherwise payable under this Agreement. For the avoidance of doubt, if Aevi is
unable to fully deduct Infringement Defense Costs against any royalties and
Milestone Payment payable to MedImmune because such amounts are less than the
then-current balance of the Infringement Defense Costs (as a result of clause
(ii) of this Section 8.5.3(d) or otherwise), the undeducted amount(s) shall
carry over to each succeeding accrual of royalties and Milestone Payments until
fully deducted.

 

8.6.            Product Trademarks. Aevi and/or its Related Parties, as
applicable, shall select and own the Product Trademarks for each Product and
shall be solely responsible for filing and maintaining the Product Trademarks in
the Territory (including payment of costs associated therewith). Aevi shall
assume full responsibility, at its sole cost and expense, for any infringement
of a Product Trademark for a Product by a Third Party and any claims of
infringement in the Territory of the rights of a Third Party by the use of a
Product Trademark in connection with a Product.

 



-27-

 

 

8.7.            Patent Term Extensions in the Territory. The Parties shall use
reasonable efforts to obtain all available extensions of Patent Rights
(including those available under the Hatch-Waxman Act). Each Party shall execute
such authorizations and other documents and take such other actions as may be
reasonably requested by the other Party to obtain such extensions. The Parties
shall cooperate with each other in gaining such extensions wherever applicable
to Patent Rights. The Party first eligible to seek extension of any such Patent
Rights shall have the right to do so; provided that if the first Party has an
option to extend the patent term for only one of several patents, the first
Party shall consult with the other Party before making the election. If more
than one patent is eligible for extension, the Parties shall select, in good
faith, a strategy that shall maximize patent protection and commercial value for
each Product.

 

Article 9
CONFIDENTIALITY

 

9.1.            Confidential Information. All Confidential Information disclosed
by a Party (together with its Affiliates, the “Disclosing Party”) to the other
Party (together with its Affiliates, the “Receiving Party”) before or during the
Term shall be used by the Receiving Party solely in connection with the
activities contemplated by this Agreement, shall be maintained in confidence by
the Receiving Party and shall not otherwise be disclosed by the Receiving Party
to any other Person, firm, or agency, governmental or private (other than a
Party’s Affiliates), without the prior written consent of the Disclosing Party,
except to the extent that the Confidential Information (as determined by
competent documentation):

 

9.1.1.      was known or used by the Receiving Party prior to its date of
disclosure to the Receiving Party; or

 

9.1.2.      either before or after the date of the disclosure to the Receiving
Party, is lawfully disclosed to the Receiving Party by sources other than the
Disclosing Party rightfully in possession of the Confidential Information; or

 

9.1.3.      either before or after the date of the disclosure to the Receiving
Party, becomes published or generally known to the public (including information
known to the public through the sale of products in the ordinary course of
business) through no fault or omission on the part of the Receiving Party or its
sublicensees; or

 

9.1.4.      is independently developed by or for the Receiving Party without
reference to or reliance upon the Confidential Information.

 

9.2.            Required Disclosures. Section 9.1 shall not preclude the
Receiving Party from disclosing Confidential Information to the extent such
Confidential Information is required to be disclosed by the Receiving Party to
comply with Applicable Laws, to defend or prosecute litigation or to comply with
governmental regulations, provided that the Receiving Party provides prior
written notice of such disclosure to the Disclosing Party and takes reasonable
and lawful actions to avoid and/or minimize the degree of such disclosure. If a
public disclosure of Confidential Information is required by any Applicable
Laws, including, without limitation, in a filing with the United States
Securities and Exchange Commission or submission to an exchange on which any
securities of a Party is listed, the disclosing Party shall provide copies of
the disclosure (but shall be permitted to redact or omit portions of any filing,
submission or disclosure not relevant to this Agreement) reasonably in advance
of such filing or other disclosure, for the non-disclosing Party’s prior review
and comment and to allow the other Party a reasonable time to object to any such
disclosure or to request confidential treatment thereof. The disclosing Party
shall negotiate in good faith with the applicable Regulatory Authority
concerning the confidential treatment request. If the disclosure is
substantially similar to prior disclosures made by the Party and for which the
obligations of this provision have been satisfied, the disclosing Party need not
share such disclosure ahead of it being made.

 



-28-

 

 

  

 

9.3.           Permitted Disclosures. MedImmune and Aevi each agree that that
they shall provide Confidential Information received from the other Party only
to their respective directors, officers, employees, consultants, attorneys,
vendors, suppliers, sublicensees, collaborators and advisors who have a need to
know for the Development, Manufacture, and Commercialization of Products in
accordance with this Agreement, for prosecution and maintenance of the MedImmune
Patent Rights or to enforce or exercise rights under this Agreement, including
in connection with Regulatory Approval Applications and obtaining Regulatory
Approvals, provided that such Third Parties are bound by confidentiality
obligations at least as strict as this Article 9. In addition, each Party may
not disclose the terms of this Agreement (to the extent such terms are
confidential) to any Third Party except to actual or prospective lenders,
investors, acquirers, licensees/sublicensees or strategic partners or to a
Party’s accountants, attorneys and other professional advisors; provided that
such disclosures shall be subject to continued confidentiality obligations at
least as strict as this Article 9.

 

9.4.           Public Announcements and Use of Names. No public disclosure of
the existence of, or the terms of, this Agreement may be made by either Party,
and no Party shall use the name, trademark, trade name or logo of the other
Party in any publicity, news release or public disclosure relating to this
Agreement or its subject matter without the prior express written permission of
the other Party, except as may be required by Applicable Law or expressly
permitted by the terms hereof. A press release agreed upon by the Parties is
attached to Exhibit A. If public disclosure of the terms of this Agreement
beyond such press release is required by any Applicable Law or the rules and
regulations of any securities exchange on which a Party’s securities are traded,
the disclosing Party shall provide copies of the disclosure reasonably in
advance of such filing or other disclosure, but not later than five (5) Business
Days prior to the filing, for the non-disclosing Party’s prior review and
comment and to allow the other Party a reasonable time to object to any such
disclosure or to request confidential treatment thereof. If the disclosure is
substantially similar to prior disclosures made by the Party and for which the
obligations of this provision have been satisfied, the disclosing Party need not
share such disclosure ahead of it being made.

 

Article 10
TERM AND TERMINATION

 

10.1.        Term. This Agreement shall commence on the Agreement Effective Date
and remain in effect until terminated in accordance with the terms of this
Agreement, (the “Term”), provided, however, that if Aevi has not provided an
Election Notice to MedImmune by 5:00 PM Eastern Time on last day of the Deadline
(or any relevant Extended Deadline) the Agreement will automatically terminate.
After expiration of the Royalty Term for a Product in a given country, no
further royalties shall be payable in respect of sales of such Product in such
country, and the license granted to Aevi under Section 3.1 shall be a fully
paid-up, perpetual, irrevocable, royalty-free and sublicensable license with
respect to such Product in such country.

 



-29-

 



 

10.2.        Termination by MedImmune.

 

10.2.1.  Breach. MedImmune will have the right to terminate this Agreement in
its entirety, subject to Section 10.2.2, upon delivery of written notice to Aevi
in the event of any material breach by Aevi of this Agreement, provided that
such breach has not been cured within sixty (60) days after written notice of
such breach and MedImmune’s intention to terminate is given by MedImmune to
Aevi. Subject to Section 10.2.2, any such termination of this Agreement will
become effective at the end of such sixty (60) day cure period, unless Aevi has
cured any such breach or default prior to the expiration of such cure period,
or, if such breach is not susceptible to cure within the sixty (60) day cure
period, then, MedImmune’s right of termination will be suspended only if and for
so long as Aevi has provided to MedImmune a written plan that is reasonably
calculated to effect a cure within six (6) months thereafter and such plan is
acceptable to MedImmune (such acceptance not to be unreasonably withheld,
conditioned, or delayed), and Aevi commits to and carries out such plan as
provided to MedImmune.

 

10.2.2.  Dispute. If Aevi reasonably and in good faith disagrees as to whether
MedImmune has a basis for terminating this Agreement pursuant to Section 10.2.1,
Aevi may contest the allegation in accordance with Sections 12.2 and 12.17. It
is understood and acknowledged that, during the pendency of such a dispute, the
remaining cure period shall be tolled and all of the terms and conditions of
this Agreement will remain in effect, and the Parties will continue to perform
all of their respective obligations under this Agreement. No termination by
MedImmune pursuant to Section 10.2.1 will be effective unless and until (a)
MedImmune’s right to terminate this Agreement under Section 10.2.1 has been
finally determined by litigation in accordance with Section 12.2 and (b) Aevi
fails to cure the breach giving rise to the right to terminate during the cure
period that remains following such determination.

 

10.2.3.  Abandonment. If Aevi, in its discretion, decides to abandon all of its
Development and/or Commercialization efforts with respect to the Products, Aevi
shall promptly notify MedImmune in writing of its intent to do so. MedImmune
will have the right to terminate this Agreement immediately upon receipt of such
notice.

 

10.3.        Termination by Aevi.

 

10.3.1.  Cell Line Viability. The Parties acknowledge that following the
transfer of the Cell Line to Aevi’s contract manufacturer (the “CMO”) pursuant
to Section 4.3, Aevi will promptly instruct the CMO, using standard cell
manufacturing techniques, to thaw one randomly selected vial of Cell Line from
the Cell Line stored at each of the GPF and Fisher facilities (i.e. two total
vials) and attempt to grow cells therefrom so as to confirm that the Cell Line
remains alive and able to produce a working cell bank therefrom. If, after such
activities, the CMO notifies Aevi that it was not able to produce living cells
from such vials, Aevi shall notify MedImmune of such fact, and the Parties shall
promptly discuss a remediation plan including that MedImmune will provide
technical support reasonably requested by Aevi. If the Parties are unable to
agree on remediation plan within sixty (60) days of the date of Aevi’s notice to
MedImmune or if after completing the remediation plan, living cells are not
produced from the Cell Line, Aevi may terminate this Agreement on written notice
to MedImmune.

 



-30-

 

  

10.3.2.  Breach. Aevi will have the right to terminate this Agreement in its
entirety or on a Product-by-Product basis upon delivery of written notice to
MedImmune in the event of any material breach of this Agreement by MedImmune
including any failure to provide the Antibody Material and the Cell Line in
accordance with this Agreement, and, provided that such breach has not been
cured within sixty (60) days after written notice of such breach and Aevi’s
intention to terminate is given by Aevi to MedImmune. Any such termination will
become effective at the end of such sixty (60) day cure period, unless MedImmune
has cured any such breach or default prior to the expiration of such cure
period, or, if such breach is not susceptible to cure within the sixty (60) day
cure period, then, Aevi’s right of termination will be suspended only if and for
so long as MedImmune has provided to Aevi a written plan that is reasonably
calculated to effect a cure within six (6) months thereafter and such plan is
acceptable to Aevi (such acceptance not to be unreasonably withheld,
conditioned, or delayed), and MedImmune commits to and carries out such plan as
provided to Aevi.

 

10.3.3.  Convenience. Upon (a) written notice in the case where Aevi has not
provided an Exercise Notice to MedImmune, (b) thirty (30) days prior written
notice in the case where Regulatory Approval for Commercialization has not been
obtained for any Product in the Field in a jurisdiction in the Territory or (c)
ninety (90) days prior written notice in the case where Regulatory Approval for
Commercialization in the Field in a jurisdiction in the Territory has been
obtained for a Product, such termination to be effective at the end of such
notice period, Aevi may terminate this Agreement as to a Product or jurisdiction
or this Agreement in its entirety for any reason or no reason, including if Aevi
decides to cease all of its Development and/or Commercialization efforts with
respect to a Product in a jurisdiction.

 

10.4.        Effects of Termination.

 

10.4.1.  Cell Line Termination. If Aevi terminates this Agreement pursuant to
Section 10.3.1, then promptly after the request of MedImmune, Aevi or the CMO
shall deliver to MedImmune or its designee all remaining quantities of Antibody
Material, Clinical Material and Cell Line at no charge to MedImmune other than
packing and transportation. Such delivery shall be FCA (Incoterms 2010) Aevi’s
place of shipment. MedImmune shall pay Aevi’s invoice for packing and
transportation costs within thirty (30) days after receipt of all such materials
and Aevi’s invoice. If such request is not made within thirty (30) days after
the effective date of termination of this Agreement, Aevi may destroy all such
materials, and MedImmune shall reimburse Aevi for the costs of such destruction
within thirty (30) days after receipt of invoice therefor.

 

10.4.2.  Wind-Down or Transfer of Clinical Studies. Unless expressly prohibited
by any Regulatory Authority, at MedImmune’s written request, Aevi shall, and
shall cause its Affiliates and its and their sublicensees to, (a) transfer
control to MedImmune of any or all clinical studies involving the Molecule being
conducted by or on behalf of Aevi, an Affiliate or a sublicensee as of the
effective date of termination and (b) continue to conduct such clinical studies,
at Aevi’s cost, for up to nine (9) months to enable such transfer to be
completed without interruption of any such clinical study; provided that
(x) MedImmune shall not have any obligation to continue any clinical study
unless required by Applicable Law and (y) with respect to each clinical study
for which such transfer is expressly prohibited by the applicable Regulatory
Authority, if any, Aevi shall continue to conduct such clinical study to
completion, at Licensee’s cost and expense.

 

-31-

 

  

10.4.3.  Termination by MedImmune for Aevi’s Breach. Without limiting any other
legal or equitable remedies that MedImmune may have, if MedImmune terminates
this Agreement in accordance with Section 10.2.1, then:

 

(a)           MedImmune may elect to terminate all related licenses granted
under this Agreement subject to Section 3.2.3;

 

(b)           Aevi shall assign and promptly transfer to MedImmune or its
Affiliate, as requested by MedImmune, and MedImmune shall assume and thereafter
be fully responsible and liable for and indemnify and hold harmless Aevi with
respect to any reliance, use, practice or exploitation of all Regulatory
Approval Applications and Regulatory Approvals for the Molecule and Product(s);

 

(c)           Aevi shall grant MedImmune and its Affiliates a perpetual,
royalty-bearing, and exclusive license in the Field in the Territory under all
Aevi Intellectual Property to Develop, have Developed, Manufacture, have
Manufactured, Commercialize and have Commercialized the Molecule in the Field in
the Territory, subject to MedImmune defending, indemnifying and holding harmless
Aevi and its Affiliates from any and all claims that arise from the Development,
Manufacture and/or Commercialization of the Molecule and Products in the Field
in the Territory by any of MedImmune or its Affiliates or licensees and
sublicense and further subject to payment of royalty to Aevi as set forth in
Sections 10.4.5(a) and 10.4.5(c). Aevi shall also transfer copies of the Aevi
Know-How to MedImmune.

 

(d)           MedImmune may elect to have any agreements to which Aevi is a
party providing solely for Development, Commercialization or Manufacturing
services for the Molecule or Product(s) in the Territory such as contract
research organization contracts and contract manufacturing organization
contracts, assigned to MedImmune, to the extent permitted by such agreements and
not cancelled, and thereafter MedImmune shall indemnify and hold harmless Aevi
from any liabilities arising under such agreements from and after the applicable
date of assignment and assumption.

 

10.4.4.  Termination by Aevi for MedImmune’s Breach. Without limiting any other
legal or equitable remedies that Aevi may have, if Aevi terminates this
Agreement in accordance with Section 10.3.1, then in addition to any other
remedies available to it at law and equity Aevi may, upon its election to do so,
terminate any agreements to which Aevi is a party providing for Development,
Commercialization or Manufacturing services for the Molecule or Product(s) such
as contract research organization contracts and contract manufacturing
organization contracts, and MedImmune shall indemnify and hold harmless Aevi in
accordance with Section 11.6.2 against any liabilities or obligations arising
under such agreements as a result of such terminations in accordance with the
terms of this Agreement.

 

-32-

 

  

10.4.5.  Termination for Abandonment or Convenience. If the Agreement is
terminated pursuant to Sections 10.2.3 or 10.3.3, then:

 

(a)            the effects of termination set forth in Section 10.4.1 and 10.4.2
shall apply; and

 

(b)           MedImmune shall pay Aevi royalties on Products that in any way
rely on, practice or use any of the Aevi Intellectual Property or the Regulatory
Approval Applications or Regulatory Approvals transferred to MedImmune or its
Affiliates as a percentage of Annual Net Sales generated in each country of sale
of the Products in the Territory as follows:

 

Stage of Development of the Product as of the
Effective Date of Termination Royalty Rate (***) (***%***) (***) (***%***) (***)
(***%***)

 

(c)            In connection with the royalty set forth in Section 10.4.5(a),
MedImmune shall comply with the obligations under Sections 7.4, 7.5 and 7.6, and
Aevi shall have the rights under such Sections, except that all references to
Aevi in such Sections (as well as the definitions of Net Sales) shall refer to
MedImmune and all references to MedImmune in such Sections shall refer to Aevi.
For clarity, the royalty set forth in Section 10.4.5(a) shall be Aevi’s sole and
exclusive compensation for granting MedImmune a license to Aevi Intellectual
Property.

 

10.5.        Rights in Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement, including without limitation Article 3, are, and
shall otherwise be deemed to be, for purposes of Section 365(n) of the
Bankruptcy Code or analogous provisions of Applicable Law outside the United
States, licenses of right to “intellectual property” as defined under
Section 101 of the Bankruptcy Code or analogous provisions of Applicable Law
outside the United States (hereinafter “IP”). Upon a Party which is a licensor
or rights granted under this Agreement entering into any voluntary or
involuntary insolvency proceeding during the Term of this Agreement, and
notwithstanding any attempted termination of this Agreement by any trustee,
administrator or executor of such Party or an applicable bankruptcy court, the
Parties agree that: the other Party, as licensee of such rights under this
Agreement, shall (i) retain and may fully exercise all of its rights and
elections under the Bankruptcy Code or any other provisions of Applicable Law
outside the United States that provide similar protection for IP and (ii) retain
in perpetuity all rights and licenses herein grant provided such Party continues
to pay any royalties otherwise due hereunder (subject to any right of set-off
hereunder) and the Party which has entered such insolvency proceeding shall
have, to the extent required by applicable bankruptcy laws in order to maintain
the other Party's license rights hereunder, no further obligations under this
Agreement other than to not interfere with such other Party's license rights
hereunder. Each Party hereby grants to the other Party and its Affiliates a
right to obtain possession of and to benefit from a complete duplicate of (or
complete access to, as appropriate) any such IP and all embodiments of
intellectual property, which, if not already in the other Party’s possession,
shall be promptly delivered to it upon the other Party’s written request
therefor. The term “embodiments of intellectual property” includes all tangible,
electronic or other embodiments of rights and licenses hereunder, including the
Molecule, Product(s), all Regulatory Approval Applications and Regulatory
Approvals, and all Information related to the Molecule and Product(s), MedImmune
Patent Rights and MedImmune Know-How, or Aevi Patent Rights and Aevi Know-How,
as applicable. Neither Party shall interfere with the exercise by the other
Party or its Affiliates of rights and licenses to IP and embodiments of
intellectual property licensed hereunder in accordance with this Agreement, and
each Party agrees to reasonably assist the other Party and its Affiliates to
obtain the IP and embodiments of intellectual property in the possession or
control of Third Parties as reasonably necessary or desirable for the other
Party or its Affiliates to exercise such rights and licenses in accordance with
this Agreement. The Parties agree that the terms of this Agreement are fair and
reasonable, are not overly burdensome and have been negotiated in an arms-length
transaction between unrelated parties with each Party represented by legal
counsel. If any provision herein is deemed onerous or otherwise unenforceable by
any applicable bankruptcy court, the Parties shall use good faith efforts to
amend the Agreement (e.g., removing such onerous provision) so as to avoid any
consequences thereof under applicable bankruptcy laws

 



-33-

 



 

10.6.        Return of Confidential Information. Except to the extent otherwise
required by Applicable Law, upon termination of this Agreement, each Party shall
promptly return to the other Party, delete or destroy all relevant records and
materials in such Party’s possession or control containing Confidential
Information of the other Party; provided that such Party may keep copies of such
materials in order to satisfy regulatory requirements or obligations under
Applicable Law or for archival purposes only. Each Party’s obligations under
Article 9 terminate on the date that is five (5) years after the effective date
of termination of this Agreement.

 

10.7.        Survival. The provisions of Article 9 (Confidentiality), Article 11
(Representations and Warranties; Indemnification) and Article 12 (Miscellaneous
Provisions) and Sections 3.2.3 (Effect of Termination on Sublicenses), 10.4
(Effect of Termination), 10.6 (Return of Confidential Information) and 10.7
(Survival), any accrued obligation by either Party to make any payment prior to
the effective date of termination, and any provision necessary to interpret or
give effect to such Sections shall survive any termination of this Agreement in
accordance with their respective terms. Except as set forth in this 10.7, upon
termination or expiration of this Agreement all other rights and obligations
cease. Any termination of this Agreement shall be without prejudice to the
rights of either Party against the other accrued or accruing under this
Agreement before termination.

 

Article 11
REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

 

11.1.        Mutual Representations and Warranties. Each Party represents and
warrants to the other Party, as of the Agreement Effective Date and covenants
that:

 

11.1.1.  Existence and Authority. It is a corporation (in the case of Aevi) or a
limited liability company (in the case of MedImmune) duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and has full power and authority to enter into this Agreement and
to carry out the provisions hereof.

 

-34-

 



 

11.1.2.  Authorized Execution; Binding Obligation.

 

(a)            The execution, delivery, and performance of this Agreement and
the consummation of the transactions contemplated by this Agreement have been
duly authorized and approved by all necessary corporate or company action on its
part; and

 

(b)           This Agreement has been duly executed and delivered by it and
constitutes a legal, valid, and binding obligation enforceable against it in
accordance with its terms.

 

11.1.3.  No Conflicts. The execution, delivery and performance of this Agreement
by it does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party and by which it or its assets may be bound.

 

11.1.4.  All Consents and Approvals Obtained. Except for Competition Law
Approvals, (a) all necessary consents, approvals and authorizations of, and (b)
all notices to, and filings by such Party with, all governmental authorities and
other Persons required to be obtained or provided by such Party in connection
with the execution, delivery and performance of this Agreement have been
obtained.

 

11.1.5.  Compliance with Law. It shall at all times comply with Applicable Laws
in all material respects with respect to its activities under this Agreement.
Neither it nor any of its Affiliates nor any director, officer, agent, employee,
consultant of, or other person associated with, or acting on behalf of, it or
its Affiliates has (a) made, authorized, offered or promised to make any payment
or transfer of anything of value, directly, indirectly or through a third party,
to any foreign government official, employee or other representative (including
employees of a government owned or controlled entity or public international
organization and including any political party or candidate for public office),
in violation of any Anti-Bribery Laws, or any law of similar effect in any
jurisdiction to which such Person is subject or (b) otherwise taken any action
in violation of any Anti-Bribery Laws, or any law of similar effect in any
jurisdiction to which such Person is subject. For the purposes of this Section
11.1.5, the acts specified include (x) the making or payment of any illegal
contributions, commissions, fees, gifts, entertainment, travel or other unlawful
expenses relating to political activity, (y) the direct or indirect payment,
gift, offer, promise or authorization to make a payment, gift, offer or promise
of, anything of material value to any foreign government representative and (z)
the making of any bribe, illegal payoff, influence payment, kickback or other
unlawful payment. “Anti-Bribery Laws” means the United States Foreign Corrupt
Practices Act of 1977 or any other anti-bribery laws, statutes, rules or
regulations of any country that may be applicable to a Party, including the
United Kingdom Bribery Act 2010 and any anti-bribery and related prohibitions
implemented under the Organization for Economic Cooperation and Development
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions.

 



11.2.        MedImmune Representations and Warranties. MedImmune represents and
warrants to Aevi that as of the Agreement Effective Date of this Agreement:

 

-35-

 

 

11.2.1.  MedImmune Intellectual Property. MedImmune Controls the MedImmune
Intellectual Property existing as of the Agreement Effective Date and is
entitled to grant the licenses specified herein. The MedImmune Know-How that
will be listed in Schedule 2.1.46 will contain, to the knowledge of MedImmune,
substantially all the Know-How Controlled by MedImmune as of the Agreement
Effective Date with respect to the Molecule excluding MedImmune Excluded IP.
MedImmune will deliver to Aevi all the MedImmune Know-How listed in Schedule
2.1.46. The MedImmune Patent Rights listed on Schedule 2.1.47 constitute all of
the Patent Rights Controlled by MedImmune as of the Agreement Effective Date
that, but for the license granted by Section 3.1, would be infringed by the
Development, Manufacture and/or Commercialization of the Molecule or a Product
excluding the Patent Rights within the MedImmune Excluded IP. MedImmune has not
previously assigned, transferred, conveyed or otherwise encumbered its right,
title and interest in the MedImmune Intellectual Property in a manner that
conflicts with any rights granted to Aevi hereunder, and MedImmune is under no
obligation to make any such transfers, conveyances or encumbrances.

 

11.2.2.  Infringement. To the knowledge of MedImmune, there is no actual or
threatened infringement or misappropriation of the MedImmune Intellectual
Property in the Field in the Territory by any Third Party or any other
infringement, misappropriation or threatened infringement or misappropriation
that would adversely affect Aevi’s rights under this Agreement.

 

11.2.3.  MedImmune Patent Rights. The MedImmune Patent Rights existing as of the
Agreement Effective Date are subsisting and, to the knowledge of MedImmune, are
not invalid or unenforceable, in whole or in part. There are no written claims
asserted or, to MedImmune’s knowledge, threatened against MedImmune or judgments
or settlements against or amounts with respect thereto owed by MedImmune or any
of its Affiliates relating to the MedImmune Patent Rights or the Molecule. No
patent or patent application within the MedImmune Patent Rights is the subject
of any pending or, to the knowledge of MedImmune, threatened interference,
opposition, cancellation, protest, inventorship dispute or other challenge or
adversarial proceeding. The MedImmune Patent Rights are free of any and all
liens and encumbrances. No claim or litigation has been brought or, to
MedImmune’s knowledge, threatened by any Third Party alleging that (a) the
MedImmune Patent Rights are invalid, unpatentable or unenforceable, (b) the
MedImmune Intellectual Property or the licensing or exploiting of the MedImmune
Intellectual Property violates, infringes, misappropriates or otherwise
conflicts or interferes with any intellectual property or proprietary right of
any Third Party or (c) any Third Party has any right, title, or interest in, to,
and under any MedImmune Intellectual Property.

 

11.2.4.  Claims; Judgments. There are no claims, judgments or settlements
against or owed by MedImmune or pending or, to the knowledge of MedImmune,
threatened claims or litigation relating to the MedImmune Intellectual Property.

 

11.2.5.  Disclosure. To the knowledge of MedImmune, MedImmune has disclosed to
Aevi all material information and data (including without limitation all
communications with or from the FDA or any other Regulatory Authority) relating
to the results of all preclinical studies and clinical trials involving the
Molecule. MedImmune has provided to Aevi all reports and data collections
containing information about adverse safety issues (including adverse drug
experiences) related to the Molecule of which MedImmune has knowledge. MedImmune
represents that (a) to its knowledge, it has not failed to furnish Aevi with any
information requested by Aevi or (b) intentionally concealed from Aevi any
information in MedImmune's possession which would be reasonably likely to be
material to Aevi's decision to enter into this Agreement and undertake the
commitments and obligations set forth herein.

 

-36-

 

 

11.2.6.  Debarment and Compliance. Neither MedImmune nor any of its Affiliates
nor any of their respective directors, officers, employees, or consultants, and,
to its knowledge based upon reasonable inquiry, any Third Party (and its
directors, officers, employees and consultants), in each case who were
responsible for the Development of the Product prior to the Agreement Effective
Date: (a) were are debarred under Section 306(a) or 306(b) of the FD&C Act; (b)
have been charged with, or convicted of, any felony or misdemeanor under
Applicable Laws related to any of the following: (i) the development or approval
of any drug product or the regulation of any drug product under the FD&C Act; or
(ii) a conspiracy to commit, aid or abet the development or approval of any drug
product or regulation of any drug product; or (b) is excluded, suspended or
debarred from participation, or otherwise ineligible to participate, in any
United States federal or state health care programs (including convicted of a
criminal offense that falls within the scope of 42 U.S.C. §1320a-7 but not yet
excluded, debarred, suspended, or otherwise declared ineligible), or excluded,
suspended or debarred from participation, or otherwise ineligible to
participate, in any United States federal procurement or non-procurement
programs

 

11.2.7.  Securities Law Compliance. MedImmune has been advised that the Shares,
when they are initially issued pursuant to this Agreement, will not be
registered under the Securities Act, or any state securities laws and,
therefore, cannot be resold unless they are registered under the Securities Act
and applicable state securities laws or unless an exemption from such
registration requirements is available. The Shares to be acquired by MedImmune
hereunder will be acquired for its own account for investment, not as a nominee
or agent, and not with a view to, or for resale in connection with, the
distribution thereof, and, as of the Agreement Effective Date and License
Effective Date, MedImmune has no present intention of selling, granting any
participation in, or otherwise distributing the same. MedImmune has such
knowledge and experience in financial and business matters that MedImmune is
capable of evaluating the merits and risks of such investment, is able to incur
a complete loss of such investment without impairing MedImmune’s financial
condition and is able to bear the economic risk of such investment for an
indefinite period of time. MedImmune is an “Accredited Investor” as such term is
defined in Rule 501(a) under the Securities Act.

 

11.2.8.  Access to Information. MedImmune acknowledges and agrees that (a) it
has been furnished with all materials it considers relevant to making an
investment decision with respect to the issuance of Shares and has had the
opportunity to review (and has carefully reviewed) Aevi’s filings and
submissions with the SEC, including, without limitation, all information filed
or furnished pursuant to the Exchange Act (collectively, the “Public Filings”),
(b) MedImmune has had an opportunity to ask questions of Aevi concerning the
company, its business, operations, financial performance, financial condition
and prospects, and to obtain from Aevi any information that it considers
necessary in making an informed investment decision and to verify the accuracy
of the information set forth in the Public Filings, (c) MedImmune has had the
opportunity to consult with its accounting, tax, financial and legal advisors to
be able to evaluate the risks involved with respect to the issuance of Shares
and to make an informed investment decision with respect to such issuance,
(d) MedImmune is not relying, and has not relied, upon any statement, advice
(whether accounting, tax, financial, legal or other), representation or warranty
made by Aevi or any of its affiliates or representatives or any other entity or
Person, other than statements in the Public Filings or statements,
representations and warranties, as applicable, in this Agreement, (e) to
MedImmune’s knowledge, no statement or written material contrary to the Public
Filings has been made or given to MedImmune by or on behalf of Aevi, and (f)
MedImmune is able to fend for itself with respect to the issuance of Shares, has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of the prospective investment in Aevi and has
the ability to bear the economic risks of its investment and can afford the
complete loss of such investment.

 

-37-

 

 

11.2.9.  Tax Advisors. MedImmune has reviewed with its own tax advisors the U.S.
federal, state and local and non-U.S. tax consequences of this investment and
the transactions contemplated by the issuance of Shares. With respect to such
matters, MedImmune relies solely on any such advisors and not on any statements
or representations of Aevi or any of its agents, written or oral. MedImmune
understands that it (and not Aevi) shall be responsible for its own tax
liability that may arise as a result of this investment and the transactions
contemplated by the issuance of Shares.

 

11.3.        Aevi Representations and Warranties. Aevi represents and warrants
to MedImmune that as of the Agreement Effective Date of this Agreement and as of
the date the Shares are issued pursuant to Section 7.1.2:

 

11.3.1.  Issuance of the Shares. The issuance of the Shares has been duly
authorized by all necessary Board and shareholder action and the Shares, when
issued in accordance with the terms of this Agreement, will be duly and validly
issued, fully paid, and non-assessable and free and clear of all liens, other
than restrictions on transfer imposed by applicable securities laws.

 

11.3.2.  SEC Reports; Disclosure Materials. Aevi has filed all reports,
schedules, forms, statements, and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the 24 months prior to the Agreement Effective Date on a timely basis or has
received a valid extension of such time of filing and has made any such filings
prior to the expiration of any such extension. As of their respective filing
dates, the Public Filings complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder. Since the date of the last
audited financial statements included within the Public Filings, except as
specifically disclosed in the Public Filings, there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a material adverse effect on Aevi’s business, assets (including
intangible assets), liabilities, financial condition, results of operations or
prospects.

 

11.3.3.  Private Placement. Assuming the accuracy of MedImmune’s representations
and warranties set forth in Section 11.2 of this Agreement, no registration
under the Securities Act is required for the offer and sale of the Shares by
Aevi to MedImmune under this Agreement.

 

11.3.4.  Shell Company Status. Aevi is not, and has never been, an issuer
identified in Rule 144(i)(1).

 

-38-

 

 

11.3.5.  Investment Company. Aevi is not, and is not an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

11.3.6.  Listing and Maintenance Requirements. Aevi’s Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and Aevi has taken no action
designed to terminate the registration of the Common Stock under the Exchange
Act nor has Aevi received any written notification that the SEC is contemplating
terminating such registration. Other than as disclosed in the Public Filings,
Aevi has not, in the past twelve (12) months preceding the Agreement Effective
Date, received written notice from the Nasdaq Global Market or any other trading
market on which the Common Stock is listed or quoted to the effect that Aevi is
not in compliance with the listing or maintenance requirements of such trading
market.

 

11.3.7.  Disclosure. Aevi understands and confirms that MedImmune will rely on
the representations in this Agreement in making its investment decision with
respect to the Shares. The disclosures contained in Aevi’s Public Filings are
true and correct in all material respects and do not contain any untrue
statement of material fact or omit to state any material fact necessary in order
to make the statements made therein, in light of the circumstances under which
they were made, not misleading.

 

11.4.        Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY
KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY WITH RESPECT TO ANY
TECHNOLOGY OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND HEREBY DISCLAIMS ALL
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE FOREGOING. EACH PARTY HEREBY
DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT, MANUFACTURE OR
COMMERCIALIZATION OF ANY PRODUCT UNDER THIS AGREEMENT WILL BE SUCCESSFUL. AEVI
AGREES THAT (A) MEDIMMUNE WILL HAVE NO LIABILITY TO AEVI FOR ANY ACT OR OMISSION
IN THE PREPARATION, FILING, PROSECUTION, MAINTENANCE, ENFORCEMENT, DEFENSE, OR
OTHER HANDLING OF THE MEDIMMUNE PATENT RIGHTS PRIOR TO THE EFFECTIVE DATE; AND
(B) ASSUMING THE ACCURACY OF MEDIMMUNE’S REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTION 11.2, AEVI IS SOLELY RESPONSIBLE FOR DETERMINING WHETHER THE
MEDIMMUNE INTELLECTUAL PROPERTY HAS APPLICABILITY OR UTLITY IN AEVI’S
CONTEMPLATED EXPLOITATION OF THE MOLECULE OR THE PRODUCTS AND ASSUMES ALL RISK
AND LIABILITY IN CONNECTION WITH SUCH DETERMINATION.

 

11.5.        No Consequential Damages. NEITHER PARTY HERETO WILL BE LIABLE FOR
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT OR
THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING WITHOUT LIMITATION LOST PROFITS
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION 11.5 IS INTENDED TO LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY OR TO LIMIT A
PARTY’S LIABILITY FOR BREACHES OF ITS OBLIGATION REGARDING CONFIDENTIALITY UNDER
Article 9.

 

-39-

 

 

  



11.6.        Indemnification and Insurance.

 

11.6.1.  Indemnification by Aevi. Aevi shall indemnify, hold harmless, and
defend MedImmune, its Affiliates, and their respective directors, officers,
employees and agents (“MedImmune Indemnitees”) from and against any and all
damages, settlements, costs (including without limitation reasonable legal
expenses, costs of litigation and reasonable attorneys’ fees) or judgments of
any kind (collectively, “Losses”) arising out of any Third Party claim, suit or
proceeding, whether for money or equitable relief (each, a “Third Party Claim”),
to the extent arising out of or resulting from, directly or indirectly: (a) any
material breach of, or inaccuracy in, any representation or warranty made by
Aevi in this Agreement, or any breach or violation of any covenant or agreement
of Aevi or any of its Affiliates or sublicensees in or pursuant to this
Agreement, (b) the negligence or willful misconduct by or of Aevi or its
Affiliates, and their respective directors, officers, employees and agents, (c)
the Development, Manufacturing and/or Commercialization of the Product by Aevi
or its Affiliates or sublicensees (including product liability) during the Term,
and (d) any untrue or alleged untrue statement of a material fact contained in
the Registration Statement or any successor registration statement, prospectus
or preliminary prospectus or any amendment thereof or supplement thereto, or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, that Aevi
will have no obligation to provide any indemnification hereunder to the extent
that any such Losses (or actions or proceedings in respect thereof) arise out of
or are based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in such registration statement, prospectus, or any
preliminary prospectus or any amendment thereof or supplement thereto, in
reliance upon and in substantial conformity with information furnished in
writing to Aevi by MedImmune or any of its Affiliates for use therein.

 

11.6.2.  Indemnification by MedImmune. MedImmune shall indemnify, hold harmless,
and defend Aevi, its Affiliates and their respective directors, managers,
officers, employees and agents (“Aevi Indemnitees”) from and against any and all
Losses arising out of any Third Party Claims to the extent arising out of or
resulting from, directly or indirectly, (a) any material breach of, or
inaccuracy in, any representation or warranty made by MedImmune in this
Agreement, or any breach or violation of any covenant or agreement of MedImmune
in or pursuant to this Agreement, (b) the negligence or willful misconduct by or
of MedImmune, its Affiliates, and their respective directors, officers,
employees and agents, (c) the Development, Manufacture, and/or Commercialization
of any Product by or on behalf of MedImmune or its Affiliates or licensees
(other than Aevi and its Affiliates), (d) the use, reliance, practice or
exploitation of any Aevi Intellectual Property by MedImmune, its Affiliates
and/or sublicensees of MedImmune, and (e) any untrue or alleged untrue statement
of a material fact contained in the Registration Statement or any successor
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto, or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but only to the extent that such untrue statement or alleged
untrue statement or omission or alleged omission is contained in any information
furnished in writing to Aevi by MedImmune or any of its Affiliates for use
therein.

 

-40-

 

 

11.6.3.  Indemnification Procedure. In the event of any Third Party Claim
against any Aevi Indemnitee or MedImmune Indemnitee (individually, an
“Indemnitee”), the indemnified Party shall promptly notify the other Party in
writing of the claim and the indemnifying Party shall manage and control, at its
sole expense, the investigation and defense of the Third Party Claim and its
settlement; provided that the failure to so notify promptly shall not relieve
the indemnifying Party of its obligations under this Section 11.6 except to the
extent of the actual prejudice suffered by such Party as a result of such
failure. The Indemnitee shall cooperate with the indemnifying Party and may, at
its option and expense, be represented in any such action or proceeding. The
indemnifying Party shall not be liable for any settlements, litigation costs or
expenses incurred by any Indemnitee without the indemnifying Party’s written
authorization. Notwithstanding the foregoing, if the indemnifying Party believes
that any of the exceptions to its obligation of indemnification of the
Indemnitees set forth in Section 11.6 or Section 11.6.2 may apply, the
indemnifying Party shall promptly notify the Indemnitees, which shall then have
the right to be represented in any such action or proceeding by separate counsel
at their expense; provided that the indemnifying Party shall be responsible for
payment of such expenses if the Indemnitees are ultimately determined to be
entitled to indemnification from the indemnifying Party. The indemnifying Party
shall not effect any settlement of any such claims without the consent of the
Indemnitee, which consent shall not be unreasonably withheld or delayed.

 

Article 12
MISCELLANEOUS PROVISIONS

 

12.1.        Governing Law. This Agreement shall be construed and the respective
rights of the Parties determined according to the substantive laws of the State
of Delaware notwithstanding the provisions governing conflict of laws under the
law of any jurisdiction to the contrary.

 

12.2.        Jurisdiction; Venue; Service of Process.

 

12.2.1.  Jurisdiction. Each Party by its execution hereof, (a) hereby
irrevocably submits to the exclusive jurisdiction of the state courts of the
State of Delaware or the United States District Court with jurisdiction over
Delaware for the purpose of any claim, controversy, action, cause of action,
suit or litigation (“Action”) between the Parties arising in whole or in part
under or in connection with this Agreement, (b) hereby waives to the extent not
prohibited by Applicable Law, and agrees not to assert, by way of motion, as a
defense or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that any such Action brought in
one of the above-named courts should be dismissed on grounds of forum non
conveniens, should be transferred or removed to any court other than one of the
above-named courts, or should be stayed by reason of the pendency of some other
proceeding in any other court other than one of the above-named courts, or that
this Agreement or the subject matter hereof may not be enforced in or by such
court and (c) hereby agrees not to commence any such Action other than before
one of the above-named courts. Notwithstanding the previous sentence, a Party
may commence any Action in a court other than the above-named courts solely for
the purpose of enforcing an order or judgment issued by one of the above-named
courts or to obtain emergency or temporary injunctive relief.

 

-41-

 

 

12.2.2.  Venue. Each Party agrees that for any Action between the Parties
arising in whole or in part under or in connection with this Agreement, such
Party may bring Actions only in the State of Delaware. Each Party further waives
any claim and shall not assert that venue should properly lie in any other
location within the selected jurisdiction.

 

12.2.3.  Service of Process. Each Party hereby (a) consents to service of
process in any Action between the Parties arising in whole or in part under or
in connection with this Agreement in any manner permitted by Delaware law, (b)
agrees that service of process made in accordance with clause (a) or made by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 12.5, shall constitute good and valid service of process in
any such Action and (c) waives and agrees not to assert (by way of motion, as a
defense, or otherwise) in any such Action any claim that service of process made
in accordance with clause (a) or (b) does not constitute good and valid service
of process.

 

12.3.        Assignment. This Agreement may not be assigned or otherwise
transferred, nor may any right or obligation hereunder be assigned or
transferred, by either Party without the prior, written consent of the other
Party. Notwithstanding the foregoing, (a) MedImmune may monetize the value of
its royalty stream, Milestone Payments and other payments under this Agreement
by assigning to a Third Party the right to receive royalties, Milestone Payments
and other payments and the right to receive royalty reports from Aevi; provided
that MedImmune gives sixty (60) days’ prior written notice to Aevi, and (b)
either Party may, without the other Party’s consent, assign this Agreement and
its rights and obligations hereunder in whole or in part to an Affiliate or
pursuant to a Change of Control. The assigning Party shall remain responsible
for the performance by its assignee of this Agreement or any obligations
hereunder so assigned to such assignee. Without limiting the foregoing,
MedImmune shall not assign or transfer any of its rights in or to the MedImmune
Intellectual Property to any Third Party other than a Third Party to which it is
assigning this Agreement in its entirety.

 

12.4.        Amendments. This Agreement and the Schedules and Exhibits referred
to in this Agreement constitute the entire agreement between the Parties with
respect to the subject matter hereof, and supersede all previous arrangements
with respect to the subject matter hereof, whether written or oral, including
the Confidentiality Agreement. Any amendment or modification to this Agreement
shall be made in writing signed by both Parties.

 



-42-

 

 

12.5.        Notices. Any consent, notice or report required or permitted to be
given or made under this Agreement by one of the Parties to the other shall be
in writing and (a) delivered by hand, or (b) sent by internationally recognized
delivery service and shall be deemed to have been properly served to the
addressee upon receipt of such written communication or refusal to accept
delivery, to the following addresses:

 

If to MedImmune: MedImmune Limited   1 Francis Crick Avenue   Cambridge
Biomedical Campus
Cambridge   CB2 0AA   England   Attention: Vice President, Scientific Partnering
and Alliances
    with a copy (which shall not constitute notice) to: AstraZeneca UK Limited  
Corporate Legal   Middlewood Court, Silk Road   Macclesfield, Cheshire   SK10
2NA   England   Email: legalnotices@astrazeneca.com   Attention: Assistant
General Counsel     If to Aevi: Aevi Genomic Medicine, Inc.   435 Devon Park
Drive, Suite 715   Wayne, Pennsylvania 19087
USA   Attention: Chief Executive Officer     with a copy (which shall not
constitute notice) to: Pepper Hamilton LLP   400 Berwyn Park   899 Cassatt Road
  Berwyn, Pennsylvania 19312
USA   Attention: Brian M. Katz, Esq.


 

  Either Party may change its address to which notices shall be sent by giving
notice to the other Party in the manner herein provided.

 

12.6.        Force Majeure. The failure of either Party to timely perform any
obligation under this Agreement by reason of epidemic, earthquake, riot, civil
commotion, fire, act of God, war, terrorist act, strike, flood, or governmental
act or restriction, or other cause that is beyond the reasonable control of and
without the fault or negligence of the respective Party (such reasons or causes
being “Force Majeure”), shall not be deemed to be a material breach of this
Agreement, but shall be excused to the extent and for the duration of such Force
Majeure, and the affected Party shall provide the other Party with full
particulars thereof as soon as it becomes aware of the same (including its best
estimate of the likely extent and duration of the interference with its
activities) and shall use its Commercially Reasonable Efforts to avoid or remove
such Force Majeure. If the performance of any such obligation under this
Agreement is delayed owing to Force Majeure for any continuous period of more
than one hundred eighty (180) days, the Parties shall consult with respect to an
equitable solution.

 

-43-

 

 

12.7.        Compliance with Export Regulations. Neither Party shall export any
technology licensed to it by the other Party under this Agreement except in
compliance with US export laws and regulations.

 

12.8.        Independent Contractors. It is understood and agreed that the
relationship between the Parties is that of independent contractors and that
nothing in this Agreement shall be construed as authorization for either
MedImmune or Aevi to act as agent for the other. Nothing in this Agreement shall
be deemed to create an employment, agency, joint venture or partnership
relationship between the Parties or any of their agents or employees for any
purpose, including tax purposes, or to create any other legal arrangement that
would impose liability upon one Party for the act or failure to act of the other
Party. Neither Party shall have any express or implied power to enter into any
contracts or commitments or to incur any liabilities in the name of, or on
behalf of, the other Party, or to bind the other Party in any respect
whatsoever.

 

12.9.        Further Assurances. Each Party shall execute, acknowledge and/or
deliver such further instruments, and to do all other acts, as may be necessary
or appropriate in order to carry out the purposes and intent of this Agreement.

 

12.10.      No Strict Construction. This Agreement has been prepared jointly and
shall not be strictly construed against either Party.

 

12.11.      Performance by Affiliates. MedImmune recognizes that Aevi may
perform some or all of its obligations under this Agreement through Affiliates;
provided, however, that Aevi will remain responsible for the performance by its
Affiliates as if such obligations were performed by Aevi.

 

12.12.      Construction. Except where the context otherwise requires, wherever
used, the singular will include the plural, the plural the singular, and the use
of any gender will be applicable to all genders. The captions of this Agreement
are for convenience of reference only and in no way define, describe, extend or
limit the scope or intent of this Agreement or the intent of any provision
contained in this Agreement. The term “including” as used herein means
including, without limiting the generality of any description that precedes such
term, and will be deemed to be followed by the phrase “but not limited to,”
“without limitation” or words of similar import regardless of whether such words
are actually written there (and drawing no implication from the actual inclusion
of such phrase in some instances after the word “including” but not others).
References to “Article”, “Articles”, “Section”, Sections”, “Schedule” or
“Schedule” “Exhibit” or “Exhibits” are references to the numbered Article(s),
Section(s), Schedule(s) or lettered Exhibit(s) of this Agreement, unless
expressly stated otherwise. Except where the context otherwise requires, (a)
references to a particular law, rule or regulation mean such law, rule or
regulation as in effect as of the relevant time, including all rules and
regulations thereunder and any successor law, rule or regulation in effect as of
the relevant time, and including the then-current amendments thereto; (b) the
word “or” has the inclusive meaning that is typically associated with the phrase
“and/or”; (c) whenever this Agreement refers to a number of days, such number
will refer to calendar days unless Business Days are specified, and if a period
of time is specified and dates from a given day or Business Day, or the day or
Business Day of an act or event, it is to be calculated exclusive of that day or
Business Day; (d) references to a particular person or entity include such
person’s or entity’s successors and assigns to the extent not prohibited by this
Agreement; (e) a capitalized term not defined herein but reflecting a different
part of speech than a capitalized term which is defined herein will be
interpreted in a correlative manner; and (f) the words “hereof,” “herein,”
“hereby” and derivative or similar words refer to this Agreement (including any
Exhibits).

 

-44-

 

 

12.13.      Headings. The captions or headings of the sections or other
subdivisions hereof are inserted only as a matter of convenience or for
reference and shall have no effect on the meaning of the provisions hereof.

 

12.14.      No Implied Waivers; Rights Cumulative. No failure on the part of
MedImmune or Aevi to exercise, and no delay in exercising, any right, power,
remedy or privilege under this Agreement, or provided by statute or at law or in
equity or otherwise, shall impair, prejudice or constitute a waiver of any such
right, power, remedy or privilege or be construed as a waiver of any breach of
this Agreement or as an acquiescence therein, nor shall any single or partial
exercise of any such right, power, remedy or privilege preclude any other or
further exercise thereof or the exercise of any other right, power, remedy or
privilege.

 

12.15.      Severability. If any provision hereof should be held invalid,
illegal or unenforceable in any respect in any jurisdiction, the Parties shall
substitute, by mutual consent, valid provisions for such invalid, illegal or
unenforceable provisions, which valid provisions in their economic effect are
sufficiently similar to the invalid, illegal or unenforceable provisions that it
can be reasonably assumed that the Parties would have entered into this
Agreement with such valid provisions. In case such valid provisions cannot be
agreed upon, the invalidity, illegality or unenforceability of one or several
provisions of this Agreement shall not affect the validity of this Agreement as
a whole, unless the invalid, illegal or unenforceable provisions are of such
essential importance to this Agreement that it is to be reasonably assumed that
the Parties would not have entered into this Agreement without the invalid,
illegal or unenforceable provisions.

 

12.16.      No Third Party Beneficiaries. No Person, other than Aevi, MedImmune
and their respective Affiliates and the Indemnitees under Article 11 and any
permitted assignees hereunder, shall be deemed an intended beneficiary hereunder
or have any right to enforce any obligation of this Agreement.

 

12.17.      Dispute Resolution. With respect to any disputes between the Parties
concerning this Agreement, the dispute shall be submitted to escalating levels
of Aevi and MedImmune senior management for review. If the dispute cannot be
resolved despite such escalation, then the matter may be referred by either
Party to the Executive Officers to be resolved by negotiation in good faith as
soon as is practicable but in no event later than thirty (30) days after
referral. Such resolution, if any, by the Executive Officers shall be final and
binding on the Parties. If the Executive Officers are unable to resolve such
dispute within such thirty (30) day period, each Party will be free to pursue
all rights available to it under law or equity, provided that it has complied
with this Section 12.17. Notwithstanding the foregoing, either Party may seek
emergency or temporary injunctive relief in any court of competent jurisdiction.

 

12.18.      Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by facsimile signature, each of which counterparts,
when so executed and delivered, shall be deemed to be an original, and all of
which counterparts, taken together, shall constitute one and the same
instrument.

 

-45-

 



 

(signature page follows)

 



-46-

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Agreement Effective Date.

 

AEVI GENOMIC MEDICINE, INC.   MEDIMMUNE LIMITED       By: /s/ Michael F. Cola  
By: /s/ Adrian Kemp Name: Michael F. Cola   Name: Adrian Kemp Title: President
and Chief Executive Officer   Title: Company Secretary

 



[Signature Page to Option and License Agreement]



 



 

 

 

SCHEDULE 2.1.46

 

MEDIMMUNE KNOW-HOW

 

The Parties agree to produce a definitive listing of the MedImmune Know-How with
(***) after the Agreement Effective Date. Such listing will contain, to the
knowledge of MedImmune, substantially all the Know-How Controlled by MedImmune
as of the Agreement Effective Date with respect to the Molecule excluding
MedImmune Excluded IP including:

 

1.All study reports and databases in respect of in vitro (with respect to
molecule efficacy) and animal testing of the Molecule.

 

2.Copies of all correspondence to or from any Regulatory Authority concerning
the Molecule and clinical testing thereof.

 

3.Copies of the INDs filed with the Regulatory Authorities in the United Kingdom
and the Republic of South Africa with respect to the Molecule and under which
the clinical trial entitled “Phase I study to evaluate the safety and
tolerability of single ascending intravenous doses of MEDI2338 in subjects with
stable, mild to moderate chronic obstructive pulmonary disease (COPD)” was
performed.

 

4.All study reports and databases in respect of the clinical trial referred to
in Paragraph 3.

 

5.A listing of media and feeds (other than those included in the MedImmune
Excluded IP) useful in propogating the Cell Lines.

 

6.The manufacturing batch records for the Cell Line, Antibody Material and
Clinical Material, redacted to excluded MedImmune Excluded IP.

 

7.Reference standards for the Molecule.

 



 

 





 

Schedule 2.1.47

 

MedImmune Patent Rights

 

Country Filing Date Filing Number Grant Number Grant Date Status Expiry (***)
(***) (***)  (***)  (***) (***)  (***) (***) (***) (***)  (***)  (***) (***)
 (***) (***) (***) (***)  (***)  (***) (***) (***) (***) (***) (***)  (***)
 (***) (***) (***) (***) (***) (***) (***) (***) (***) (***)

 



 

 



 

SCHEDULE 4.2

 

ANTIBODY MATERIAL TO BE PROVIDED TO AEVI

 

Drug Name Amount Manufacture Date (***)

 

(***)

(***) (***)

 

(***)

(***)

 



 

 





 

SCHEDULE 4.3

 

CELL LINE TO BE PROVIDED TO AEVI

 

Description Lot No. Quantity

Storage

Temperature

Storage

Location

(***) (***) (***) (***) (***) (***) (***) (***) (***) (***)

 



 

 



 

EXHIBIT A

 

Press Release

 

Aevi Genomic Medicine Enters into License Agreement with AstraZeneca for
Anti-IL-18 Antibody

 

Plan to enter Phase 2 in Adult Onset Still’s Disease and other serious rare and
orphan diseases

 

August 6, 2019 -- Aevi Genomic Medicine, Inc. (NASDAQ: GNMX, “Aevi”) today
announced that it has obtained the right to exercise an exclusive global license
for MEDI2338, a Phase 2-ready fully human monoclonal antibody (mAb) that targets
interleukin 18 (IL-18). The Company plans to initially develop MEDI2338 for
adult onset Still’s disease (AOSD), a serious rare and orphan rheumatological
disease with no currently approved biologic therapies in the US. Further
development for several other rare autoinflammatory disorders that are driven by
IL-18 will follow.

 

Under the terms of the agreement, Aevi will have the right to exercise an
exclusive global license to develop and commercialize MEDI2338. The Company will
pay a combined mid-single digit millions in cash and equity upon exercise of the
option, up to $162 million upon achievement of certain development and
sales-related milestones and tiered low double-digit royalties on global annual
product sales. Exercising the option is contingent on Aevi securing additional
funding. The Company will be fully responsible for the development and
commercialization of the program.

 

“We are very excited to license this program from AstraZeneca and look forward
to advancing this potential rare disease therapy into clinical development,”
said Garry Neil, M.D., Chief Scientific Officer at Aevi Genomic Medicine. “AOSD
is a rare, life-altering inflammatory disease characterized by fevers, rash and
joint pain and striking elevation of IL-18. Many patients also suffer liver,
cardiopulmonary and renal complications. Patients have limited available
therapeutic options. Because IL-18 appears to play a central role in the
disease, we believe that MEDI2338 could prove to be an effective treatment for
these patients. A clear mechanism of action and safety profile have already been
established in patients.”

 

About Adult Onset Still’s Disease (AOSD)

 

Adult onset Still’s disease (AOSD) is a rare and severe autoinflammatory disease
affecting adults. The disease is similar to systemic onset juvenile idiopathic
arthritis (sJIA), that affects children. The etiology of AOSD is unknown with
both genetic and infectious factors being implicated. The hallmarks of the
disease are persistent daily fever, rash and arthralgias. Many patients suffer
complications including splenomegaly, heart and liver disease. Some AOSD
patients develop macrophage activation syndrome, a severe acute complication
that may cause rapid multi-organ failure and even death.

 



 

 



 

About MEDI2338

 

MEDI2338 is a fully human anti-IL-18 monoclonal antibody which binds IL-18. Aevi
Genomic Medicine will exclusively license the composition of matter patents, and
the Company expects to establish new biological product exclusivity for 12 years
from the date of FDA approval of the antibody in the U.S., and at least 10 years
from the date of first authorization in Europe.

 

About Aevi Genomic Medicine, Inc.

 

Aevi Genomic Medicine, Inc. is dedicated to unlocking the potential of genomic
medicine to translate genetic discoveries into novel therapies. Driven by a
commitment to patients with pediatric onset life-altering diseases, the
Company’s research and development efforts include working with the Center for
Applied Genomics (CAG) at Children’s Hospital of Philadelphia (CHOP) to leverage
novel genetic discoveries to progress our genomic medicine strategy

 

Forward-looking Statements

 

This release contains forward-looking statements within the meaning of Section
27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of
1934 and as that term is defined in the Private Securities Litigation Reform Act
of 1995, which include all statements other than statements of historical fact,
including (without limitation) those regarding the Company's financial position,
its development and business strategy, its product candidates and the plans and
objectives of management for future operations. The Company intends that such
forward-looking statements be subject to the safe harbors created by such laws.
Forward-looking statements are sometimes identified by their use of the terms
and phrases such as "estimate," "project," "intend," "forecast," "anticipate,"
"plan," "planning, "expect," "believe," "will," "will likely," "should,"
"could," "would," "may" or the negative of such terms and other comparable
terminology. All such forward-looking statements are based on current
expectations and are subject to risks and uncertainties. Should any of these
risks or uncertainties materialize, or should any of the Company's assumptions
prove incorrect, actual results may differ materially from those included within
these forward-looking statements. Accordingly, no undue reliance should be
placed on these forward-looking statements, which speak only as of the date
made. The Company expressly disclaims any obligation or undertaking to
disseminate any updates or revisions to any forward-looking statements contained
herein to reflect any change in the Company's expectations with regard thereto
or any change in events, conditions or circumstances on which any such
statements are based. As a result of these factors, the events described in the
forward-looking statements contained in this release may not occur.

 



 

 



 



CONTACT:

Aevi Genomic Medicine, Inc.

Mike Cola

Mike.cola@aevigenomics.com

 

Westwicke Partners

Chris Brinzey

+1-339-970-2843

Chris.brinzey@westwicke.com

 

 

MEDIA INQUIRIES:

FTI Consulting

Irma Gomez-Dib

+1-212-850-5761

+1-415-706-9155

http://irma.gomez-dib@fticonsulting.com

 

# # #

 



 

